 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 1 of 77

EXHIBIT |
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 2 of 77

RECEIVES
Office of Attornes General

MAY 21 :es

 

IN THE UNITED STATES DISTRICT COURT Cra Law Divigion?
FOR THE MIDDLE DISTRICT

OF PENNSYLVANIA

* * * * * * * *

TONY L. MUTSCHLER, *

Plaintiff * Case No.

vs. * 3:16-CV-0327
C.0O. CORBY, *

Defendant a

DEPOSITION OF
TONY L. MUTSCHLER

January 23, 2019

Any reproduction of this transcript is prohibited

without authorization by the certifying agency.

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 3 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

TONY L. MUTSCHLER,

DEPOSITION

OF

taken on behalf of the Defendant

herein, pursuant to the Rules of Civil Procedure,

taken before me,

the undersigned,

Skyler Hope

Wilson, a Court Reporter and Notary Public in and

for the Commonwealth of Pennsylvania,

of PA Department of Corrections, 1920

Parkway, Mechanicsburg,

Pennsylvania,

at the offices
Technology

on Wednesday,

January 23, 2019 beginning at 10:07 a.m.

 

Sargent’s

Court Reporting Service, Inc.

(814)

536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 4 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

APPEARANCES

TONY L. MUTSCHLER, PRO SE

CALEB C. ENERSON, ESQUIRE
Office of Attorney General
15th Floor

Strawberry Square
Harrisburg, PA 17120

COUNSEL FOR DEFENDANT

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 5 of 77

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

INDE X

 

(814) 536-8908

DISCUSSION AMONG PARTIES 7
WITNESS: TONY L. MUTSCHLER
EXAMINATION
By Attorney Enerson 8 55
Sargent’s Court Reporting Service, Inc.

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 6 of 77

 

1 EXHIBIT PAGE

3 PAGE

4 NUMBER DESCRIPTION IDENTIFIED

 

6 NONE OFFERED

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 7 of 77

 

1 OBJECTION PAGE

3 ATTORNEY PAGE

 

5 NONE MADE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Sargent’s Court Reporting Service, Inc.
, (814) 536-8908
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 8 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PROCEEDINGS
TONY MUTSCHLER,
CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND
HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

FOLLOWS:

ATTORNEY ENERSON: So we are here for

 

the case of Tony Lee Mutschler versus Correctional
Officer Corby docketed at 3:16-CV-0327 in the U.S.
District Court of the Middle District of
Pennsylvania. Present here today is myself, Caleb
Enerson, representing Mr. Corby as well as the court
reporter here via video from central office in
Mechanicsburg. Mr. Mutschler is appearing via

video.

EXAMINATION

BY ATTORNEY ENERSON:

 

QO. You're at SCI-Fayette?
A. Fayette.

Q. Okay.

A. Yes.

Q. Okay.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 9 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

And if I recall correctly, Mr. Mutschler
--- well, first before we get started just a couple
of preliminary things.

If you have any trouble understanding me
or hearing me, let me know and I'd be happy to
repeat or rephrase any questions. If you don't know
the answer to something, it's perfectly fine to say
you don't know. If you don't remember the answer to
something, it's perfectly fine to say you don't
remember.

At the end of this, the court reporter is
going to, obviously, make a transcript of everything
that's said today. I will send a copy of that to
the Superintendent's assistant for you to review to
see if there's any corrections that you - you would
like to make.

You will have 30 days from the date that
I get notice that the transcript's completed, so
I'll send it - I'll send a copy to the
Superintendent's assistant as quickly as possible.
I'il send you a letter so that you can make
arrangements with the Superintendent's assistant to
- to review the transcript.

However, I can't provide you a copy of it

to keep. That's something you have to arrange with

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8308
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 10 of 77

 

1 the - with the court reporter.

2 Now, Mr. Mutschler, you’ve obviously been
3 deposed before.

4 Correct?

5 A. What's this?

6 Q. You've been - you've been deposed before?
7 A. Yes.

8 QO. Okay.

9 And aside from this case, how many other

10 active lawsuits do you have, if you know?

11 A. I think four.

12 Q. Okay.

13 And -?

14 A. There's two - two - yeah, four. There's

15 four others -

16 Q. Okay.

17 And -

18 A. - at the current time.

19 Q. - and are they all against the Department
20 of Corrections or Department of Corrections

21 employees?

22 A. Yes.

23 QO. Okay.

24 And what stage in the proceedings are

25 those lawsuits at, if you know?

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 11 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

A. Two of them are in Third Circuits right
now for appeal.
Q. Okay.
A. One is moving towards jury trial.
Q. Okay.
A. And this one here we're at right now -
QO. Okay.
A ~ and the other one just more or less is
in the beginning stage.
Q. Okay.
Did you file that recently then?
A. Yes.
Q. Okay.
And any of those other lawsuits, do they
involve Mr. Corby at all?
A. No.
Q. Okay.
And, Mr. Mutschler, are you taking any
medications that would impair your ability to
remember any - that would affect your memory or your

ability to

A.
can affect
bit, -

Q.

testify truthfully -?

Yeah, I do. I do take medication that
my - it does affect my memory a little
Okay.

10

 

Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 12 of 77

 

1 A. - but I have a constant thing that I

2 always make notes and stuff like that a lot.

3 Q. Okay.

4 A. So they keep - keep things locked in my
5 memory because my medication.

6 Q. Okay.

7 What medication are you on?

8 A. Well, I know I'm on Tenex. I'm on

9 thyroid medication. I'm on medication that helps
10 with depression since I have tendencies and - and
1i bipolarness. I can't remember the name of it and
12 they just took me off of like a - a schizophrenia
13 type medication.

14 QO. Okay.

15 A. But they - they use it to help control my
16 moods and stabilize myself.

17 Q. Okay.

18 And those medications -?

19 A. The one medication I know the name of is
20 Tenex.

21 Q. Okay.

22 A. That's the ADHD medication.

23 Q. Okay.

24 And does that cause memory loss or make
25 it hard to remember things or - or as far as the

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 13 of 77

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

medication?

A.

at times.

12

It just makes it hard to remember things

It makes my - it's like I forget things

easy sometimes. IT mean, it don't - it don't impair

me totally,

QO. Okay.

A. - but it does affect my memory a little
bit.

Q. Okay.

A. But it shouldn't affect nothing here that
I can - I mean, most of this is more or less in my

long-term memory.

Q.

A.
problems wi
Q.
blackouts o
medications

A.

Q.

during the
A.
different,

Q.

Okay.

It's the short-term memory I have more
th.

Does it cause, for lack of a better term,
r anything like that, any of your

2

No.

Okay.

And were you on those same medications
time period involved in this lawsuit?
I was on similar medications. They're
but similar.

Okay.

 

Sargen

t’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 14 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

13

A. Because it's like - it's - I had Adderall
and I was taking Depakote at the time. It's like a
seizure medication.

QO. Okay.

A. I had grand mal seizures. They just
changed brands, so I guess they don't become
addicted to or become immune to it.

Q. Okay, okay.

And now, you've been in the custody of
the Department of Corrections for - if I recall
correctly, it's around 20 years.

Correct?

A. Yes.

QO. Okay.

And your original sentence, that was for,
I want to say, burglary.

Is that accurate?

A. Yes, that's correct. Burglary.

Q. Okay.

And what is your max date approximately,

if you - if you know?
A. Two years, two months from today.
Q. Two years, two months from today.
Okay.
A. Roughly, yeah.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 15 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

14

Q. And did you ~ when did you most recently
apply for parole?
Yesterday.
Okay.
They granted me.

Oh, you were granted parole?

> O FY OO PF

Well, they told me IT had to wait for the
green sheet to come, but they told me I was good to
go. I was just in hearings yesterday with the -.
Q. Oh, okay.
Well, that's good.
A. Yeah.
Q. Do you know when you're expected to - do

you know an estimated release date?

A. Probably in February.
QO. February?
A. It'll probably be in February, yeah.
Q. Okay.
And you're at Fayette now. I believe
during the time that - now - well, two things.

First, your lawsuit involves events that happened at
Frackville.
Correct?
A. Yes.

Q. Okay.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 16 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

And I believe at the time you filed this
lawsuit, and I believe the last time you were
deposed, you were at Coal Township.

Is that correct?

A. Yes.
QO. Okay.
When did you go from Frackville to Coal

Township?

A. I went from ~- one second.

Q. Okay.

A. Yeah, I -.

QO. And if you don't have the exact date,

that's fine.

A. I have the exact date -

QO. Oh, okay.

A. - here. I'm just reading down the list
of all the dates here. I came to - I went to Coal

Township in 2015, December - well, that copy didn’t
come out too good. But it was in December of -
December 28th I think - that could be like a 12,
too. So I was there the beginning of - like a
little part of December of 2015. They sent me to
Coal Township -

Q. Okay.

A. - according to this, you know, is where

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 17 of 77

 

1 it's at. I can't read the date because I had to

2 make a photocopy of this and the photocopy didn’t

3 come out too good there.

4 Q. Okay.

5 A. But it - it shows me here at SCI~-Coal

6 Township and this states here January 25th, 2016 was
7 when they put me there.

8 Q. Okay.

9 A. But in December I know it was, but I

10 think in here it says January 25th, 2016, so it had
11 to be right in that area.

12 0 Okay.

13 A. Right in January.

14 Q. Okay.

15 A And then I came here December - I mean,
16 yeah, not December. December - I came here February
17 of last year. February 20th, that file - I got this
18 updated that far because that's in the other book.
19 But I came here in February, about February 20th of
20 2017. So I've been here about one year in this

21 facility.

22 QO. Okay.

23 And how long approximately - and I don't
24 need the exact dates, but how long approximately

25 were you at SCI-Frackville?

 

16

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 18 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

17
A. I was there three years and a couple
months.
QO. Okay.
And -?
A. From 12 - 11/27/2012 until they sent me

to Coal Township and I've been here since January

25th of 2016. But I remember because in December -

like December 28th or somewhere around there it was.
QO. Okay.

And we -?

A. I don’t know why that date didn't show
up.
Q. Okay.

And the - the incident that ~- the
incident that gives rise to this lawsuit it looks
like you put the date as July 28th of 2014.

A. Yeah, at 18:51 they had marked on the
incident report.
QO. Okay.
And on that date, July 28th of 2014,

where were you housed in -?

A. I was housed in the RHU.
Q. Okay.
A. I was on what's called B side. See if

they have my housing unit here listed.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 19 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

18
Q. Did you say V as in Victor?
A. No, B as in Bob.
Q. Oh, okay.
Thank you.
A. Bravo. It was the Bravo side.
Q. Okay.

And why were you in the RHU at that time?
A. At that time, I was in there for writing

an autobiography.

Q. Okay.
Oh, -.
A. Because my autobiography had sexually

explicit material in it.

Q. Okay.

A. And they wrote me up. They - the COs
ripped the front page off of my autobiography and I

- they took the childhood years that had sexually

explicit material. I was writing it for my
therapist to give me - give her understanding of me.
Q. Okay.
And was Mr. Corby involved in - in that

misconduct at all?
A. No.
Q. Okay.

And approximately how long had you been

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 20 of 77
© 19

1 in the RHU as of July 28th of 2014?

2 A. I would have to say it was - I went in

3 February of 2014 that time.

4 Q. Okay.

5 A February 24th.

6 Q. So you had been there about five months?

7 A That'd be about right. Five months.

8 Q Okay.

9 And Mr. Corby, was he assigned - if you
10 know, was he assigned specifically to the RHU or -?
11 A. No.

12 Q. No? What was his - what - what was ~?
@ 13 A. Miscellaneous.

14 QO. Miscellaneous. So -?

15 A. He was assigned miscellaneous. He took

16 part in the search teams and stuff like that.

17 Q. Okay.

18 A. But he was mostly miscellaneous.

19 Q. Okay.

20 So would you - how often would you see

21 Mr. Corby, if you know?

22 A. I'd probably see him about maybe ten

23 times.

24 Q. Okay.

25 Prior to this - prior to July 28th of

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 21 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

20

2014, have you ever had any - any - any memorable
encounters with - with Mr. Corby?

A. One.

Q. Okay.

And when was -

A. And -.

Q. - that?

A. Huh? That encounter was in the chow hall

and I had went in and sat down to eat, and they

bring the meals to me because of my hands and my

ability to walk right. And he said I was taking too

long and I said, how can I take so long? I didn't

even get my meal yet. And he says, well - he just

more or less said, I don't care, you're taking too

long.

said,

And I said, why you getting after me? I

T ain't done anything. I mean - and - but

that was influenced by his peers because he just

came over there. And I guess one of the other guys

pointed to me that don't like me because they're a

victim of my crime.

Q.

A.

Okay.
And -?
Because I'm in for burglary. I had

several burglaries and I was robbing businesses and

 

Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 22 of 77

 

21
1 some of the relatives of my victims worked at SscI-
2 Frackville.
3 Q. Okay.
4 But Mr. Corby was not one of those - was
5 - is not related to any of the victims?
6 A. None of mine, no, that I'm aware of.
7 Q. Okay.
8 And -?
9 A. But I know he's closely associated with
10 them.
11 Q. Okay.
12 And was there anything else that happened
13 during that encounter at the chow hall?
14 A. Just that he wanted me to get out and iti
15 didn't want to get out -
16 QO. Okay.
17 A. - because I didn't eat yet. And I said,
18 what, are you going to refuse me a meal? And then
19 we ended up getting a Lieutenant involved and the
20 Lieutenant, I guess, more or less shunned him away.
21 That was the only other incident I had that he - I
22 mean, that we had a real confrontation.
23 Q. Okay.
24 And do you remember when that happened in
25 relation to July 28th of 2014? Was that - are we

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 23 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

22

talking the same month?

A. No, that was actually prior to - to the
RHU.

Q. Okay.

A. That was like two months before the RHU

encounter.
Q. Okay.
So December of 2013 maybe, somewhere

around there?

A. Yeah, it'd be somewhere - somewhere in
December. tT mean, I can't say exact date because I
never wrote anything - one of those things I had

blew off, because as far as I'm concerned, he could
have been having a bad day. But I found out it was

influenced by one of the other COs.

Q. Okay.
And -?
A. Because they were laughing about it and

making a big joke over it.
Q. Okay, okay.
So then to go to the July 28th of 2014
date, you were in the RHU.

Correct?

 

A. Yes.
Q. Okay.
Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 24 of 77

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

23
And you indicate that your cell was

searched. Were they searching all of the cells or
was it just yours specifically, if you know?

A. No, all of them.

Q. Okay.

A. They were searching every cell in the
unit.

QO. Was there a particular reason for that,
if you know, or was it something -?

A. No, they just do it every 30 days. They
just do it every 30 days there.

Q. Okay.

A. It's just a way of harassing the inmates.

Q- Okay.

A. So they shake them down every 30 days and

then they have search teams come down every so often

to shake guys down individually.

Q. Okay.
And -?
A. I mean, we have no contact except when

COs down there, but they like to shake it down every
30 days. That's - I don't know. As they say, a
grind up thing.

Q. Okay.

And this search, did Mr. Corby

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 25 of 77

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

24

participate in the search of your cell?

A. No, he - he was at the time I guess in
between cells searching. They pulled me out of my
cell, and when I'm standing outside, the guards
inside took my snack bag and they threw it out on
the tier. I take medication at night and I have to
have food with my medication. I hadn't gotten my
medication yet, so I don't eat until I get my
medication.

It's a medical snack bag so a person
don't have problems with their meds. And that's why
I was getting --- they threw it out on the tier and
I told the Lieutenant about it. I said, LT, I said,
that's my snack bag, I need it. He stated to me, he
said, you should eat it. I said, no. I said, that
is a medical snack bag I'm supposed to take with my
medication. And he said, too bad, you don't need
it.

And I made a remark. I said, what, are
you a doctor? And then he said, you want to go to
the shower? I said, I don't give a damn. I said,
that's my medical snack bag. I said, I need that to
take my medication, and he ordered the - the
Lieutenant ordered CO Corby and another CO to take

me down to the showers.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 26 of 77

 

@
1 Q. Okay.
2 A. On the way down to the showers, I had a
3 hard time walking and - and you've seen on video
4 that I do have a hard time walking. And when he put
5 me in the shower, the Sergeant kind of spun me a
6 little bit and I lost my balance. So I had to take
7 a step forward in order to recatch my balance.
8 That's when CO Corby grabbed me by the
9 neck, shoved me backwards into the wall. I hit the
10 wall hard enough to knock me out. I remember seeing
11 like black and purple things and the next thing I
12 know I was picking myself off the floor. My muscles
@ 13 were tight when I woke up and stuff. And that
14 indicates usually a seizure I've had.
15 Some of the guys - the other inmates that
16 witnessed it said I was having like a seizure and my
17 body was shaking. And I said I was knocked
18 unconscious for, I don't know, maybe - I can't say
19 for sure. I'm saying maybe five, ten minutes. I
20 don't know for sure, but I just know I was out -
21 QO. Okay.
22 A. - because I was picking myself off the
23 floor and they took photographs of the side of my
24 head and stuff that day. I can say how confused I
25 was for some of the COs were speaking to me by name

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 27 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26

and the one CO in that office stated, what happened
up on the unit, you know? So I would have known
that officer because I knew all my unit officers.
And it happened to be one was working in the RHU
that night when they had me into the medical
treatment room at the RHU. I don't even know who it
was. I can't even tell you the names of the nurses
and I knew every single nurse by their names.

I don't even know who was there. That's
how hard I had hit because I'm still having
recollection problems because I do know a lot of the
COs that are there. And that - at that time I

couldn't tell you a single soul that was in that

room.

Q. Okay.

A. I don't remember a single guard that was
in that room. I just know they were there, I was
there. I couldn't tell you who was there. Don't
remember. My mind is still just a big buzz, but I

do remember them taking photographs of my head from
where I hit.

IT also had bruise marks on my thigh and
they took pictures of that. That was a couple days
later. They took - Sergeant - Captain Park took

pictures of my side and stuff all bruised up from

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 28 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

27
the incident.
Q. Okay, okay.

I'd like to go over some of the things
you had just testified to so to follow up on some
things you had said. So Mr. Corby was not searching
your cell if I -?

A. No.
Q. Okay.

And then so the officers who tossed out
your snack bag with the medications in it, that -
that wasn't Mr. Corby.

Correct?

A. No. It had no medication in the bag.
The medication hadn't come yet.

Q. Oh, oh.

A. That was the food so I could take the
medication.

Q. Okay, okay.

So there was food in the bag so you could
take the medication. Now, then you had a - you had
an argument with the Lieutenant and, again, that was
not Mr. Corby.

Correct?

 

 

A. No.
Q. Okay.
Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 29 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28

A. Now, I don't remember this, but they said
- this is what - I'm saying they because it was the
PRC Board that brought it up in the PRC hearing.
They said I called him a bitch.

Q. Okay.

A. I don't remember calling him that, but
honestly, it'd be something like if he was pulling
me hard, I might have did call him that.

Q. Okay.

A. I'm not going to lie, but I don't
remember it. They said I did because it's on the
video.

QO. Okay.

A. I didn't see that part of the video.

QO. Okay.

A. T only got to see a little piece of it,
which I don't think they know I seen.

QO. And when - and this would be video of you

arguing -?

A. That - that incident.

QO. Okay.

A. Because they had a handheld camera on me
and they also had the unit cameras. They have
cameras - they have four cameras in the RHU, and on

the one side, there's one in the back facing

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 30 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29

forward, one in the front facing down the hall and

there's one midway facing up the hall on both ends.

Q. Okay.
A. Because the block is an I shaped, so
everything's straight ina line. And that shows me

walking up the center of the unit on my way to the
shower, and the hand held one was behind me. A CO
carried that behind me and he was filming everything
as we were walking up the tier. And when they put
me in the shower - when they went and - I got spun.

That's when Corby grabbed my throat and

shoved - gave me a shove backwards by it. That also
is on the camera. There's video I know exists
because there has - this video also has been secured

under Civil Action Case 3:142477 of unsanitary
conditions that I was living in. And they - because
that also plays part of that unsanitary condition,

but Corby has nothing to do with that.

QO. Okay.
A. But that - that video was supposed to be
secured in that case. I didn't bring that paperwork

with me, but I have it in my cell stating that they
secured it and they have it - it's supposed to have
been sent to Coal Township. I don't know where it's

at right now. Alls I know it's supposed to be in

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 31 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

30

property and security. That's all I know at this

point.
QO. Okay.
Now, where in the -?
Okay.
So the RHU is shaped like a straight line
then?
A. Yes.
Q. Okay.

Where approximately in the RHU is your

cell? Is it near one of the ends, is it in the

middle?
A. Midway.
QO Okay.
A. Center, yeah.
QO Okay.

And then where is the shower in relation

to your cell?

A. The one they put me in is all the way at
the end -

Q. Okay.

A. - up by what is known as the bubble.

It's all the way at the end up front.
Q. Okay.

A. They have two sets of showers. One's

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 32 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

31
just over - it's just on the other side of the
midway point and the other one's the other end.

It's a single shower and at the very other end of
the RHU.

QO. And -?

A. And that's the one they put me in.

Q. Okay.

So it's Mr. Corby and another
correctional officer who were escorting you to the
shower and -?

A. Yes.
Q. Okay.

You -?

A. Well, they were carrying me I should say.
It wasn't escorting. It was more like carrying me
forcibly.

Q. Okay.

And was that because you didn't want to
go to the shower or like how -?

A. No, no. It was just I couldn't walk that
fast.

Q. You had indicated -?

A. I - I - right now I use a cane in order
to get around. You know, I have a problem with my

one leg and it can be seen right in the video that I

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 33 of 77

10

Ti

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

32
have a problem with my leg, but they like forcibly,
you know, kind of like picked me up under the arms
and like helping me along rather fastly.

Q. Okay.

A. You know, giving me a little extra pain.
The point was they were moving me fast and that's
probably when I called him bitch, you know, because
they were moving me fast, but -.

Q. Okay, okay.

Now, what -?

A. I don't remember saying that, -

Q. So -

A. - but it's something I would have done.

Q. - why do - why do you have trouble
walking? Is - is that -?

A. I've been - I was hit by a Mack truck
close to - well, almost 30 years now ago and it gave
me nerve damage, and my hip's messed up.

Q. Okay.

A. I have nerve damage in my back and my leg

goes numb on me, and I have a problem sometimes
keeping my balance a littie bit. And I walk with a
limp, a rather severe limp because of the one leg
and that's just damage from that accident. And it

don't take much to make it hurt.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 34 of 77

 

1 Q. So when - I'm - I'm a little confused.

2 know we were talking about the argument you had with
3 the Lieutenant and then you had said at some point
4 that they told you that you had called someone a

5 bitch. Was that Mr. Corby or was that the

6 Lieutenant that they said you had called a bitch?

7 A. No, they said I called Corby.

8 Q. Oh, okay.

9 And this would be during - during the

10 time you were being -?

il A. During the escort going to the shower,
12 they said I called him that. That was their

13 justification for him grabbing me by my neck.

14 Q. Okay.

15 A. That's the justification they used.

16 Q. Okay.

17 So you're being escorted from the shower
18 and you said the Sergeant spun you a little. Could
19 you - could you explain that to me?

20 A. Well, when I had to go in the shower,

21 they had to -~ I - I had to turn around a little bit
22 in order to go in the shower. And because there's a
23 steel gate opens - when it opens - I think that one
24 there opens outward. Mainly when I wouldn't go in,
25 he had - in order to get me to go in, I guess what

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 35 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

34

they call smoothly, he gave me a little bit extra to
help me.

Picked me up over the step there and that
caused me to lose my balance. Like a little spin
and I like turned slightly when I was going up into
that step and that's when I - as I said, he spun me
because it's about basically what it's like. He
pushed a little bit extra to my - would be my left
side, and when he did that, that caused me to lose
my balance.

It wasn't nothing that he did

intentionally. I do know that. It was the Sergeant
that was there. I don't know who it was. I can't
remember who it was. I mean, I probably do, but I
can't remember who it is. But I do know for a fact

that - all I'm saying for a fact is I don't believe
he did that anywhere near intentionally.

It was just an accident, that part, but
when I regained my - trying to regain my balance so
I wouldn't fall, that's when CO Corby grabbed me by
my throat.

Q. Okay.
A. No resistance. I was not resisting any
whatsoever. I was going along with everything they

were doing and I was having no issues. You know,

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 36 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

honestly I could care less if I was in a shower or
standing outside my door. It made no difference to
me.

QO Okay.

A. But -

Q. Okay.

A - I wasn't mad or anything like that,
them putting me in there. They said - I said the
Sergeant just gave me a little more umpf than he
needed to get me up in there and that's how I got
spun. Had to regain my balance. That's when he did
that.

QO. Okay.

A. And I do know for a fact that in the - he
had an issue with me of some type. I don't know
what it was. He just didn't like me.

QO. Okay.

And -?

A. Because when they had me in the nurse's

station, he made, you know, some kind of comment. I

can't remember what it was, but he made a comment.

He was outside talking to a Lieutenant. T don't
know who that was. I can't remember looking in
there. I just remember pieces -

QO. Okay.

35

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 37 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

36

A. -~ at that point yet because my mind
wasn't coming back to me yet. I had a concussion
and I don't know - I think it has - yeah, it says in
there redness, swelling and streaks slightly to the
left frontal lobe. They took my, I guess, blood
pressure because that's all on here. And it says
redness.

I think it says something here. It says
that I had somewhat of a - like a concussion here.
They had - also this says here on the face it says -
also they had put onset of it. I said I fell and
hit my head because of the assholes. I said to the
nurse - this is how the nurse wrote it down. It's
on a piece of medical paper I have here. It says I
fell in the shower because of the assholes and hit
my head.

It don't state anything else. That’s all
she put on there, and on the - what they call
abrasion - nurse evaluation piece of paper, and even

in here, it says denied other injuries on here and

it says - it says injury sustained in altercation
with custody staff or other inmates. And it says
no, but that's - that's wrong.

I mean, the CO caused it, and they kind

of put what they wanted on this medical report that

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 38 of 77

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

 

 

they put in my file. As I said, if you
of this, I can get this - Adams to send
of this medical report I got here in my

Q. Yes, that would be helpful.

37

want a copy
you a copy
hand.

Thank you.

You had indicated earlier that there was a CO

holding a - a handheld camera. Was that either of

the two individuals, either the Sergeant or Mr.

Corby who had that camera?

A. No, that's third party.

Q. Okay.

A. That was a third individual.
Q. Okay.

And were they there during the entire

walk to the shower?

A. Yes.
Q. Okay.
And -?
A. They automatically - when they take

someone to shower, they automatically lead them down

with a camera.
QO. Okay.

But there's no shower -?

A. They follow him feet behind him.

QO. Okay.

But there's no shower in the

- no camera

 

Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 39 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

in the shower?

A. Camera in the shower, no.
QO. Okay.
A. It's just a handheld camera and the one

holding it here in both directions that would have

me going down to the shower.

Q. Okay.

A. But the handheld camera is the one with
the video and with voice. It has actual audio.

Q. Okay.

And was there anyone else in the shower

during this - during this?
A. No.
QO. Okay.

And if you know, approximately how far is
the shower from the nearest cell?
A. I'm saying 15 feet.
Q. Okay.

Do you know if there was anyone in any of

38

 

the cells -
A. Yes.
Q. -~ close to the shower?
Okay.
Do you know who that was?
A. Yes. I have his name. His name is
Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 40 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Herring. I think I have his DC number, too.

Q. Herring like the fish?

A. Yeah, I believe that's how they - they
call it.

Q. Okay.

A. I mean, I think that's how he pronounced
it.

Q. Okay.

A. I just know him to talk to him and stuff.
Let me see what I have here. I do know he's a
lifer.

Q. Okay.

A. I do have his - because there was other

inmates down there, too, that witnessed it as well.
Yeah, Lamont Pudge, he's also a lifer, BG9048.

That's his DC number.

All right.
He - he was around - I'm trying to find
if I - Bob Ferret, he was in - he was out on the

tier at the time. His number is BJ7456. T'ill have
to get you Herring’s number I guess when we go
through discovery if you want his number, but - but
he - he was the one that had firsthand view of it
because he was in cell 28, which is directly across

the shower about 15 feet at most.

39

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 41 of 77

10
11
12
@ 13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

40
QO. Okay.
And -?
Okay.
And when you were - when - when Mr. Corby

grabbed you and then shoved you, were you facing him
or was your back to Mr. Corby?

A. I was facing him.

QO. Okay.

And I know you had said you had sort of
been spun around by the Sergeant. Were you -?

A. I was also handcuffed behind my back,
too. All I had on was a t-shirt, a diaper and
shower shoes. That's all I had on.

Q. Okay.

Were you - were you just standing still?
Were you like trying to step in or out of the shower
when this happened?

A. It was - I was just more or - I would say
I was sort of in the doorway of the shower of where
the cell door closes and I was just - I had stepped
forward to the one - it's like partly forward. I
just was regaining my balance because my balance was
off.

QO. Okay.

So you were - so you were sort of

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 42 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Al
stepping forward to regain your balance and then
that's when you grabbed -?

A. That's when he grabbed me, threw me
backwards.
Q. Okay.
And the distance from that entrance to

the wall that you hit your head on, how far is that?

A. I would say approximately four anda half
feet.
Q. Okay.
A. Four and a half, maybe five feet.
Q. Okay.
And - and just for reference how tall are

you, Mr. Mutschler?

A. I am five foot, four and three quarters
and they have me listed as 5'5"”.

Q. Okay.

So the distance from the door to the

shower is - it's not even your entire length of your
body?

A. No.

Q. Okay.

A. I mean, from the doorway to the shower

because the shower is like on the left side of you

and there's a wall when you straight go in and the

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 43 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

42

shower would be on your left.
Q. Okay, okay.
And so then you hit your head and you

lost consciousness for you believe a few minutes

and ~?
A. Yes.
Q. Okay.

And then were you taken to the - to

medical in the RHU after that?

A. To the medical room, yeah.
Q. Okay.
And -?
A. Medical came down and got me and took me
in.
Q. Okay.

And did they take photos at that time?

A. Yeah, they took some photos at that time.
Yes. The other photos were taken - I - I told them
about the exact - when they took me back to the cell
because they had strip searched me. And when they
strip searched me, I felt the pain in my side when I
took my shirt - my t-shirt off, and it was all red
and stuff. The next day it was all bruised up on my
side.

T had - like my left arm, there was a two

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 44 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

43
inch by one and three quarter inch scrape up mark
bruised on my left arm. I don't know how my right
arm got one, but my right arm had a ~ a bruise on it
two inches by one quarter inches. And my right arm
had two small marks like gouges in them. They were
more superficial, but they hurt like I don't know
what. And my right hip was bruised.

Q. And these were all -?
A. They got photos of them, too.
Q. Okay.
And you did not -?
A. But that was taken like a day or so later

when it became worse. Well, after they were - they
were painful and the doctor wouldn't give me nothing
for the pain. I can probably get you the exact day
here if you want when the other photos were taken
because I wrote it down.
Q. Okay.

And you did not have any of those marks

or bruises on you prior to July 28th, before hitting

your head?

A. Before the incident, no, I did not.
Q. Okay.
A. And I believe there might be video might

be showing that those marks did not exist prior and

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 45 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

44
to.

QO. Okay.

And what other -?

A. Matter of fact, I know there's a video
showing the head injury wasn't there. I know that
wasn't on the video because - on the video that I
didn't have no head injuries before the incident.

QO. What other injuries did you suffer as a
result of - of being shoved?

A. It was ~ I mean, I had a lot of bruising,
but my hip. It was like constant on fire for weeks
and the doctor wouldn't give me no pain medication.
He goes, oh, you'll get better, just exercise. That

was his excuse for everything, exercise.
QO. Okay.
And I believe you indicated you believe

you had suffered a concussion?

A. Oh, I did. No doubt.

Q. Okay.

A. I think - I did the - I think one of the
medical forms I got said - show - I don't have it

here, but I got it in my cell that states about the

- it was a concussion.

 

Q. Okay.
And -?
Sargent’s Court Reporting Service, Inc.

(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 46 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

45

A. That I suffered a mild concussion I guess
is how they have it worded, but it says - but as I
thought it was also on here the date marked on there
that - it just says abrasions on or markings here
and just some other thing. It don't say it on this
one (indicating), but I think my other one I have -
I have another medical report that does say about
concussion.

I know I had a concussion myself because
when you can't remember things you should be
remembering like names of individuals - and I mean,
I do have a problem with my memory, but there's - my
memory to that point where I wouldn't remember an

individual.

Q. Okay.
And -?
A. But that day after that injury I couldn't

tell you a single officer's name hardly that was in
that place. I would never knew Officer Corby's name
if a CO would not have said it out loud because the
officer said, Corby, why you push him? And that's
how I remembered his name.
Q. Okay.
The officer who you heard say, Corby, why

did you push him, do you know who that was?

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 47 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

46

A. No.
QO. Okay.
And this would have taken place while you

were being examined by medical?

A. Yeah, they were outside of medical
talking.

QO. Okay.

A. Corby and - well, actually at the time I

would have never known his name if it wasn't for the
CO saying it. And then all the inmates also telling
me what did Corby do all that for - you know?

QO. Okay.

And did you - did you -?

A. I said -.

Q. Did you see -

A. Huh?

QO. - did you see Corby and this other

officer talking or did you just hear them?

A. Hear them.
Q. Okay, okay.
And -?
A. And the other inmates also gave me his

name and said it was Corby that did it because I
heard the other officer say his name. And then the

inmates also repeated his name to me. That's how I

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 48 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

47]

pinned it to Officer Corby as his name and that's
why in the beginning of this suit it had John Does

because I could not remember none of them.

The hit took everything from me. I - I
can't - like I know half the officers in that - in
that facility. I can't remember a single one that
night. I can't remember who was who.

Q. Okay.
A. I just - you know, I had pieces of

things. The hit was hard.

Q. And did you - I know we had discussed
your - your concussion. Did you have any
concussion-related symptoms after hitting your head
that you can remember?

A. Well, yeah, I had a little bit of - I
guess it was related to a concussion is like I felt
like I was - I wanted to throw up a lot and I just
felt weasy in the stomach and a head that wouldn't
stop hurting.

QO. Okay.

And did you see medical for any of those
symptoms?

A. No, they just said it was normal. I did
say something to them the next day. They just said

that's normal -

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 49 of 77

 

1 QO. Okay.

2 A. - when you have a head injury. That -

3 that can be normal when you have a head injury. He
4 said that will pass. That's all they ever said.

5 That's all. And that was just a Medline nurse.

6 Q. Okay.

7 A. That was Medline Nurse Tammy.

8 Q. Okay.

9 And were you given any medication for

10 any -?

11 A. At the time, yeah, they gave me some

12 ibuprofen.

13 Q. Okay.

14 And how long did you have - continue to
15 have pain or symptoms?

16 A. For about a week I had pain. My head

17 wouldn't stop hurting. My hip hurt for a few weeks.
18 I mean, really it bothered me something severe. The
19 bruising, like I said, was on my body for I'd say

20 about - I'd say about 12 to 14 days of bruisings on
21 my body down around my hip area and stuff and my

22 side.

23 QO. Okay.

24 And -?

25 A. But Captain Clark is the one that videoed

 

48

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 50 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

49
- I mean, took pictures of that.
Q. Okay.
And was Mr. Corby - was he - did he also
- was he one of the individuals who took you to see
medical after you hit your head?
A. I couldn't tell you.
QO. Okay.
But as far as the time period is
concerned, it was - do you know how much time passed

between you hitting your head and then you being

taken to medical?

A. No.
Q. Okay.
But - and that's because you -?
A. I'm saying I figured it's probably about
ten minutes or so. I mean, I don't know. I really

truly don't know.
QO. Okay.

I don't believe I have any other
questions at this time, so like I said, once the
transcript is complete then, we - then I'll make
sure you can review a copy of it. And then we'll -
we'll go from there.

A. All right.

I know court did not order discovery yet

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 51 of 77

10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

 

 

50

on - they didn't send me any of my discovery yet.
Q. Okay.

Have you -

A. The only thing that -.

Q. - have you requested -

A. Huh?

Q. - any discovery yet from my -?

A. Not in this case because I wasn't told
that we were - I was open for discovery, -

Q. Okay.

A. - but I will be requesting, like I said,

video footage, all of it.

Q. Okay.

A. That's - that's the whole case right
there. The video footage will show everything.

Q. Okay.

A. That's the only thing I need for

discovery, that and - I already got the medical
stuff.

Q. Anything that you are requesting in
discovery, you'll have to send - you send that
directly to me since I'm representing Mr. Corby.
You don't file that with the court.

A. Your name is Rodriguez?

Q. No.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 52 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

51
A. You said your -?
Q. No, it's - here, it's Caleb Enerson,
E-N-E-R-S-O-N.
A. Oh, okay.

I know.

All right.

Yeah.

Okay.

I had - I got your name and everything
then.

Q. Yeah. And -?
A. Yeah, I got that up there.
Q. Okay.

And I'm trying to think if there's -
there's anything else. I don't - oh, once you are
paroled and have a new address, obviously, just make
sure you update that with - with the court. You can
send them a letter, because if you don't send them

an update of your -

A. Yeah.
Q ~ address, then -.
A. Oh, I'll keep everybody updated.
Q Okay.
Yeah.
A. T'll make sure everybody is updated.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 53 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

52

Q. Yeah, so you can just file that on the -
you can write a letter to the court once you know
your new address, and then that way I'11l know to
send anything to that particular address so -.

Okay.

I - I believe that's any -.

A. Oh, you do know when you send mail here,
you should be sending it straight to the - right
here to the facility and not in Florida. Because
your mail is considered legal because you're an
attorney. They say you guys are supposed to get an
attorney number, but according to the DOC policy,
you guys are already listed as an - I mean, as a
District Attorney.

You know, your mail should be coming here
and you should be checking with the DOC if you need
to have a number to write on your paperwork because
your mail should come straight here, not to Florida.

QO. Okay.

A. So if it goes to Florida, it's getting
photocopied by who knows what. I've had my mail
already come down there. It takes 14 to 18 days to
get mail from there and the mail - sometimes I have
had page one and six on the same page front and

back. They copy everything front and back, so I'm

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 54 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

53
not receiving legal mail as required.

Q. Okay.

A. So you might want to make sure you call
the DOC or have a number placed on your name at
least. I mean, maybe you guys are supposed to be
exempt from that, but it should be sent here to the
facility, right here to 48 Overlook Drive.

QO. Okay.

Well, -.

A. That was an issue with the DOC sending my
legal mail - I just had a date in my court case. I
hadn't gotten my paperwork. I had 14 days to
respond. I received it on the 14th day.

Q. Okay.

A. I mean, I don't know how to respond in 14

days if I'm receiving it 14 days because it went to

Florida.

Q. Well, if you're getting -.

A. And -.

Q. If you're getting released in February,
hopefully we - we don't even have to worry about
that.

A. Oh, hopefully we won't need to, but I'm

saying if you do send information here, send it

straight to the facility. Don't send it to Florida

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 55 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

54

because your mail is technically legal and I’d say
check with the DOC about that because you have to
have a number. You should because according - you
are a government official.

Q. Okay.

A. And you are not supposed to require in
the courts, but anyway, you can call a number and
it's assigned to you. And when you mail your legal
mail, it goes straight to the facility. It don't go
to Florida. So if it goes down there, it can be 14
days before I even receive it or longer. I've had
mail already that went down there that took almost
19 days to get.

That's - you know, that will ruin my
timeline and processing. I'm in the current process
of writing everybody and letting them know about
this. I mean, the lawyers and stuff that I’m
communicating with.

Q. Okay.

A. So - and I just want to make you aware
that it should be sent right here.

Q. Okay.

I appreciate that. I - I think that's
everything then for today and thank you very much

for your time.

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 56 of 77

 

55

1 A. Yep. Thank you.

2 ATTORNEY ENERSON: Okay.

 

3 Thank you.

4 * * * * * * k* o*

5 DEPOSITION CONCLUDED AT 11:01 A.M.

6 wk * * * * * k ox

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 57 of 77

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

COMMONWEALTH OF PENNSYLVANIA }
COUNTY OF DAUPHIN )

CERTIFICATE

for the Commonwealth of Pennsylvania, do hereby

certify:

Tony L. Mutschler, was reported by me on 01-23-19 and
that I, Skyler Hope Wilson, read this transcript, and
that I attest that this transcript is a true and
accurate record of the proceeding.

That the witness was first duly sworn to
testify to the truth, the whole truth, and nothing bu
the truth and that the foregoing deposition was taken
at the time and place stated herein.

I further certify that I am not a relative,
employee or attorney of any of the parties, nor a
relative or employee of counsel, and that I am in no
way interested directly or indirectly in this action.
Dated the 19th day of February, 2019.

1 —— \ i \ + #
Commonwealth of Penseylvanta - Notary Seal \\ blew ten \ | Larer
Skyler Hope Wilsos, Notary Public LY MAb > Plaka

Dauphin County Skvle Wi
My Commisgton Expires April 6, 2022 yler Hope Wilson,
Cornmigsion Nurnber 1320992

 

 

 

 

Court Reporter

 

56

I, Skyler Hope Wilson, a Notary Public in and

That the foregoing proceedings, deposition of

t

 

Sargent’s Court Reporting Service, Inc.
(814) 536-8908

 
Page 1

 

 

a.m2:10
55:5
ability
10:19,21
20:11
abrasion
36:19
abrasions
45:4
accident
32:24
34:18
accurate
13:17
56:11
action 29:15
56:19
active 9:10
actual 38:9
Adams 37:2
Adderall
13:1
addicted
13:7
address
51:16,21
52:3,4
ADHD 11:22
affect 10:20
10:23,23
12:7,10
agency 1:25
ago 32:17
ain’t20:17
Alls 29:25
altercation
36:21
answer 8:7,8
anyway 54:7
appeal i0:2
appearing
7:15
apply 14:2
appreciate
54:23
J approxim...
13:20
16:23,24
18:25

30:10
38:15
arealo:
48:21
arguing
28:19
argument
27:21 33:2
arm 42:25
43:2,3,3,4
arms 32:2
arrange 8:25
arrangem...
8:22
aside 9:9
assholes
36:12,15
assigned
19:9,10,15
54:8
assistant
8:14,20,22
associated
21:9
attest56:10
attorney 3:6
4:6 6:3
7:8,20
§2:11,12
52:14 55:2
56:17
audio 38:9
authoriz...
1:25
autobiog...
18:9,12,16
automati...
37:18,19
aware 21:6
54:20

41:8
11

Bo
B17:24 18:2
back 28:25
32:20 36:2
40:6,11
42:19
52:25,25
backwards
25:9 29:12

 

41:4
bad 22:14
24:17
bag 24:5,10
24:14,16
24:22
27:10,13
27:19
balance 25:6
25:7 32:22
34:4,10,19
35:11
40:22,22
41:1
basically
34:7
beginning
2:10 10:9
15:21 47:2
behalf 2:3
believe
14:19 15:1
15:2 34:16
39:3 42:4
43:24
44:16,16
49:19 52:6
better 12:16
44:13
BG9048 39:15
big 22:19
26:19
bipolarness
11:11
bit10:24
12:8 25:6
32:22
33:21 34:1
34:8 47:15
bitch 28:4
32:7 33:5
33:6
BJ7456 39:20
black 25:11
blackouts
12:17
blew 22:13
block 29:4
blood 36:5
Board 28:3

 

 

Bob 18:2
39:19
body 25:17
41:20
48:19,21
book 16:18
bothered
48:18
brands 13:6
Bravo18:5,5
bring 20:10
29:21
brought 28:3
bruise 26:22
43:3
bruised
26:25
42:23 43:2
43:7
bruises
43:20
bruising
44:10
48:19
bruisings
48:20
bubble 30:22
burglaries
20:25
burglary
13:16,18
20:24
businesses
20:25
buzz 26:19

Cc

C3:1,5 7:1
C.01:8
Caleb3:5
7:12 51:2
call 28:8
34:1 36:18
39:4 53:3
54:7
called 7:4
17:24 28:4
32:7 33:4
33:6,7,12
calling 28:6

 

 

camera 28:22
29:13 37:6
37:8,20,25
38:2,4,8

cameras
28:23,24
28:24

ean’t8:24
11:11 16:
22:11
25:18 26:
34:13,15
35:21,23
45:10 47:
47:6,7

cane 31:23

Captain
26:24
48:25

care 20:14
35:1

carried 29:

carrying
31:14,15

casel:6 7:9
9:9 29:15
29:21 50:8
50:14
53:11

cause 11:24
12:16

caused 34:4
34:9 36:24

cell 23:1,6
24:1,4
27:6 29:22
30:11,18
38:16
39:24
40:20
42:19
44:22

cells 23:2
24:3 38:20

center 29:6
30:15

central 7:14

CERTIFICATE
56:3

certify 56:6

 

 

 

Sargent's Court Reporting Services,

(814) -536-8909

Inc.

 

 
Page 2

 

 

 

56:16
certifying
1:25
changed 13:6
check 54:2
checking
52:16
childhood
18:17
chow 20:8
21:13
Circuits
10:1
Civil 2:4
29:15
Clark 48:25
close 32:17
38:22
closely 21:9
closes 40:20
Coal15:3,7
15:17,23
17:6 29:24
come 14:8
15:19 16:3
23:16
27:14
52:18,22
‘| coming 36:2
52:15
comment
35:20,21
Commonwe...
2:7 56:1,5
communic...
54:18
complete
49:21
completed
8:18
concerned
22:13 49:9
CONCLUDED
55:5
concussion
36:2,9
44:17,23
45:1,8,9
47:12,16
concussi...

47:13
condition
29:17
conditions
29:16
confront...
21:22
confused
25:24 33:1
consciou...
42:4
| considered
52:10
constant
11:1 44:11
contact
23:20
continue
48:14
control
11:15
copy §:13,19
8:24 15:18
37:1,2
49:22
52:25
Corby 1:8
7:10,13
10:15
18:21 19:9
19:21 20:2
21:4 23:25
24:24 25:8
27:5,11,22
29:11,18
31:8 33:5
33:7 34:20
37:8 40:4
40:6 45:21
45:24 46:8
46:11,17
46:23 47:1
49:3 50:22
Corby’ s
45:19
correct 9:4
13:12,18
14:23 15:4
22:23
27:12,23

 

correcti...
7:9 31:9
corrections
2:8 8:15
9:20,20
13:10
correctly
8:1 13:11
COs 18:15
22:15
23:21
25:25
26:12
couldn’ t
26:13,18
31:20
45:17 49:6
counsel 3:10
56:18
COUNTY 56:2
couple 8:2
17:1 26:23
courti:1 —
2:6 7:11
7:13 8:11
9:1 49:25
50:23
51:17 52:2
53:11
56:23
courts 54:7
crime 20:21
current 9:18
54:15
custody 13:9
36:22

D

D4:1 7:1
damage 32:18
32:20,24

damn 24:21

date 8:17

- 13:20
14:14
15:12,14
16:1 17:11
17:16,20
22:11,22
45:3 53:11

 

 

Dated 56:20
dates 15:17
16:24
DAUPHIN 56:2
day 22:14
25:24
42:23
43:12,15
45:17
47:24
93:13
56:20
days 8:17
23:10,11
23:15,22
26:23
48:20
52:22
53:12,16
53:16
54:11,13
DC 39:1,16
December
15:18,19
15:20,22
16:9,15,16
16:16 17:7
17:8 22:8
22:11
Defendant
1:9 2:3
3:10
denied 36:20
Depakote
13:2
Department
2:8 9:19
9:20 13:10
deposed 9: 3
9:6 15:3
deposition
1:12 2:1
55:5 56:7
56:14
depression
11:10
DESCRIPTION
5:4
diaper 40:12
didn’t15:18

 

16:2 17:11
20:12
21:15,17
28:14
29:21
31:18
35:16 44:7
50:1
difference
35:2
different
12:24
directions
38:5
directly
39:24
50:22
56:19
discovery
39:22
49:25 50:1
50:7,9,18
50:21
discussed
47:11
DISCUSSION
4:3
distance
41:6,18
District1:1
1:2 7:11
7:11 52:14
DOC 52:12,16
53:4,10
54:2
docketed
7:10
doctor 24:20
43:14
44:12
doing 34:25
don’t 8:6,8
8:8,9 12:4
12:4 13:6
15:12
16:23
17:11
20:14,20
23:22 24:8
24:11,17

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 
 

 

24:
25:
26:

21
18,20
6,9,16
26:18 28:1
28:6,10,17
29:24
32:11,25
34:13,16
35:15,22
36:3,17
43:2,6
44:21 45:5
49:16,17
49:19
50:23
51:15,18
53:15,21
53:25 54:9
door 35:2
40:20
41:18
doorway
40:19
41:23
doubt 44:18
Drive 53:7
duly 7:5
56:12

E

E3:1,1 4:1
7:1,1
E-N-E-R-...
51:3
earlier 37:5
easy 12:4
eat20:9
21:17 24:8
24:15
either 37:6
37:7
employee
56:17,18
employees
9:21
encounter
20:8 21:13
22:6
encounters
20:2

ended 21:19
ends 29:2
30:11
Enerson 3:5
4:6 7:8,13
7:20 51:2
55:2
entire 37:
41:19
entrance
41:6
escort 33:
escorted
33:17
escorting
31:9,15
ESQUIRE 3:5
estimated
14:14
evaluation
36:19
events 14:21
everybody
51:22,25
54:16
everythi...
29:5
exact 15:12
15:14
16:24
22:11
42:19
43:15
EXAMINATION
4:5 7:18
examined
A6:4
excuse 44:14
exempt 53:6
exercise
44:13,14
EXHIBIT 5:1
exist 43:25
exists 29:13
expected
14:13
explain
33:19
explicit
18:13,18

13

11

 

extra 32:5
34:1,8

F

facility
16:21 47:6
52:9 53:7
53:25 54:9
facing 28:25
29:1,2
40:5,7
fact 34:15
34:16
35:14 44:4
fall 34:20
farii:25
16:18
22:13
38:15 41:7
49:8
fast 31:21
32:6,8
fastly 32:3
Fayette 7:22
14:19
February
14:15,16
14:17
16:16,17
16:19,19
19:3,5
53:20
56:20
feet 37:
38:17
39:25
41:11
fell 36:
36:15
felt 42:21
47:16,18
Ferret 39:19
figured
49:15
filel0:11
16:17 37:1
50:23 52:1
filed15:1
filming 29:8

23

41:9

11

 

face 36:10

 

find 39:18
fine 8:7,9
15:13
fire 44:11
first 7:5
8:2 14:21
56:12
firsthand
39:23
fish 39:2
five 19:6,7
25:19
41:11,15
floor 3:7
25:12,23
Florida 52:9
52:18,20
53:17,25
54:10
follow27: 4
37:23
FOLLOWING
7:4
FOLLOWS 7: 6
food 24:7
27:16,19
foot 41:15
footage
50:12,15
forcibly
31:16 32:1
foregoing
50:7,14
forget 12:3
forms 44:21
forward 25:7
29:1 40:21
- 40:21 41:1
found 22:14
four 9:11,14
9:15 28:24
41:8,11,15
Frackville
14:22 15:7
21:2
front1i8:16
29:1 30:23
52:24,25
frontal 36:5
further

 

 

56:16

G
G7:1
gate 33:23
General 3:6
getting
20:16
21:19
24:12
52:20
53:18,20
give 18:19
18:19
24:21
43:14
44:12
given 48:9
gives17:15
giving 32:5
gol4:9 15:7
22:21
24:20 27:3
31:19
33:20,22
33:24,25
39:21
41:25
49:23
goes 32:
44:13
52:20
54:10
going 8:
21:18
28:10
33:11
34:24 38:6
good 14:8,11
15:19 16:3
gotten 24:7
53:12
gouges 43:5
government
54:4
grabbed 25:8
29:11
34:20 40:5
41:2,3
grabbing

54:9
21

54:9

12

34:5

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 
Page 4

    

 

 

33:13
grand13:5
granted14:5

14:6

 

green 14:8

grind 23:23

guard 26:16

guards 24:4

guess 13:6
20:19
21:20 24:2
33:25 36:5
39:21 45:1
47:16

guys 20:19
23:17
25:15
52:11,13
53:5

en H ———$—

hadn’t24:7
27:14
53:12

half 41:8,11
47:5
hall120:8
21:13 29:1
29:2
hand 29:7
37:3
handcuffed
40:11
handheld
28:22 37:6
38:4,8
hands 20:10
happened
14:21
21:12,24
26:1,4
- 40:17
happy 8:5
harassing
23:13
hard11:25
12:2 25:3
25:4,10
26:10 28:8
47:10

Harrisburg
3:9
he’s21:9
39:10,15
head 25:24
26:20
36:12,16
41:7 42:3
43:21 44:5
44:7 47:13
47:18 48:2
48:3,16
49:5,10
hear 46:18
46:19
heard 45:24
46:24
hearing 8:5
28:3
hearings
14:9
held 29:7
helpii:15
34:2
helpful 37:4
helping 32:3
helps 11:9
Herring 39:1
39:2
Herring’s
39:21
hip 43:7
44:11
48:17,21
hip’s 32:18
hit 25:9
26:10,21
32:16
36:12,15
41:7 42:3
47:4,10 ~
49:5
hitting
43:20
47:13
49:10
holding 37:6
38:5
honestly
28:7 35:1

 

 

Hope 2:5
56:4,9,22
hopefully
53:21,23
housed 17:21
17:22
housing
17:25
Huh 20:8
46:16 50:6
hurt 32:25
43:6 48:17
hurting
47:19
48:17

__ L

I'd 8:5
19:22 27:3
48:19,20
54:1

I’118:19,19
8:21 39:20
49:21
51:22,25
52:3

I/m11:8,8,9
15:16
20:24
22:13
24:16
25:19
26:10 28:2
28:10 33:1
33:1 34:16
38:17
39:18
49:15
50:22
51:14
52:25
53:16,23
54:15,17

I’vel6:20
17:6 25:14
32:16
52:21
54:11

ibuprofen
48:12

 

IDENTIFIED
5:4
immune 13:7
impair 10:19
12:4
inch 43:1,1
inches 43:4
43:4
incident
17:14,15
17:18
21:21 27:1
28:20
43:22 44:7
indicate
23:1
indicated
31:22 37:5
44:16
indicates
25:14
indicating
45:6
indirectly
56:19
individual
37:11
45:14
individu...
23:17
individuals
37:7 45:11
49:4
influenced
20:18
22:15
information
53:24
injuries
36:20 44:7
44:8
injury 36:21
44:5 45:17
48:2,3
inmates
23:13
25:15
36:22
39:14
46:10,22

 

 

46:25
inside 24:5
intentio...

34:12,17
interested

56:19
involve

10:15
involved

12:22

18:21

21:19
involves

14:21
issue 35:15

53:10
issues 34:25
it’d22:10

28:7
It/1114:17
it’s8:7,9

12:3,14

13:1,1,2

13:11 16:1

23:13

24:

28:

29:23,24

29:

30:

31:

32:

34;

38:

41:

January 1:14
2:10 16:6
16:10,13
17:6

John 47:2

joke 22:19

July 17:16
17:20 19:1
19:25
21:25

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 

 
 

 

Page 5

 

 

22:21

43:20
jury 10:4
justific...

33:13,15

 

K

keep 8:25
11:4,4
51:22

keeping
32:22

kind 25:5
32:2 35:20
36:24

knew 26:3,8
45:19

knock 25:10

knocked
25:17

know 8:5,6,8
9:10,25
11:8,19
13:21
14:13,14
15:25 16:9
17:11
°19:10,21
21:9 23:3
23:9,22
25:12,18
25:20,20
26:2,6,9
26:11,17
28:17
29:13,24
29:25 30:1
31:24 32:2
32:5,7
33:2 34:12
34:13,15
34:25
35:14,15
35:20,23
36:3 38:15
38:19,24
39:9,10
40:9 43:2
43:6 44:4
44:5 45:9

 

45:
46:
47:

25

11 47:5

9,11
49:9,16,17
49:25 51:5
52:2,3,7
52:15
53:15
54:14,16

known 26:2
30:22 46:9

knows 52:21

L1:5,13 2:3
3:3 4:4
56:8

lack 12:16

Lamont 39:15

laughing
22:18

lawsuit
12:22
14:21 15:2
17:15

lawsuits
9:10,25
10:14

lawyers
54:17

lead 37:19

Lee 7:9

left 34:8
36:5 41:24
42:1,25
43:2

leg 31:25
32:1,20,23

legal 52:10
53:1,11
54:1,8

length 41:19

letter 8:21
51:18 52:2

letting
54:16

lie28:10

Lieutenant
21:19,20
24:13,24

 

 

27:21 33:3
33:6 35:22
lifer 39:11
39:15
limp 32:
32:23
line 29:5
30:6
list15:16
listed17:25
41:16
52:13
little 10:23
12:7 15:22
25:6 28:16
32:5,22
33:1,18,21
34:1,4,8
35:9 47:15
living 29:16
lobe 36:5
locked 11:4
long 16:23
16:24
18:25
20:12,12
20:15
48:14
long-term
12:12
longer 54:11
looking
35:23
looks 17:15
lose 34:4,9
loss 11:24
Lost 25:6
42:4
lot11:2
26:11
44:10
47:17
loud 45:20
LT 24:13

23

M

Mack 32:16

mad 35:7

mail52:7,10
52:15,18

 

 

52
52

221,23
2:23 53:1
53:11 54:1
54:8,9,12
making 22:19
mali3:5
mark 43:1
marked17:17
45:3
markings
45:4
marks 26:22
43:5,19,25
material
18:13,18
Matter 44:4
max 13:20
meal 20:13
21:18
meals 20:10
mean12:4,11
16:15
20:17
21:22
22:11
23:20
34:14
36:24
41:23
44:10
45:11
48:18
49:16
52:13
53:15
54:17
Mechanic...
2:9 7:15
medical
24:10,16
24:22 26:5
36:14,25
37:3 42:9
42:10,13
44:21 45:7
46:4,5
47:21 49:5
49:11
50:18
medication

39:6

49:1

53:5

 

10:
11:
11:
11:
13:
24:
24:
27:

22 11:5
71,9,9
13,19
22 12:1
3 24:6
71,8,9
17,23
13,14
27:17,20
44:12 48:9
medications
10:19
11:18
12:18,21
12:23
27:10
Medline 48:5
48:7
meds 24:11
memorable
20:1
memory 10:20
10:23 11:5
11:24 12:7
12:12,14
45:12,13
messed 32:18
middle i:2
7:11 30:12
midway 29:2
30:13 31:2
mild 45:1
mind 26:19
36:1
mine 21:6
minutes
25:19 42:4
49:16
miscella...
19:13,14
19:15,18
misconduct
18:22
month 22:1
months 13:22
13:23 17:2
19:6,7—
22:5
moods 11:16
moving 10:4

 

Sargent's Court Reporting Services, Inc.

(814) -536-8909

 
 

Page 6

 

 

32:6,8
muscles
25:12
Mutschler
1:5,13 2:3
3:3 4:4
7:3,9,15
8:1 9:2
10:18
41:14 56:8

N3:1 4:1
Til

name 11:11
11:19
25:25
38:25,25
45:18,19
45:22 46:9
46:23,24
46:25 47:1
50:24 51:9
53:4

names 26:7, 8
45:11

near 30:11
34:17

nearest
38:16

neck 25:9
33:13

need 16:24
24:14,17
24:22
50:17
52:16
53:23

needed 35:10

nerve 32:18
32:20

never 22:12
45:19 46:9

new51:16
52:3

night 24:6
26:5 47:7

normal 47:23
47:25 48:3

Notary 2:6

56:4
notes 11:2
notice 8:18
numb 32:21
number 5:4
39:1,16,20
39:21,22
52:12,17
53:4 54:3
54:7
nurse 26:8
36:13,13
36:19 48:5
48:7
nurse’s
35:19
nurses 26:7

0

O7:1
OBJECTION
6:1
obviously
8:12 9:2
51:16
OFFERED 5:6
office 3:6
7:14 26:1
officer 7:10
26:3 31:9
45:19,21
45:24
46:18, 24
47:1
officer’s
45:18
officers
26:3 27:9
47:5
offices 2:7
official
54:4
oh 14:6,10
15:15 18:3
18:11
27:15,15
33:8 44:13
44:18 51:4
51:15,22
52:7 53:23

 

okay 7:23,25
9:8,12,16
9:23 10:3
10:5,7,10
10:13,17
10:25 11:3
11:6,14,17
11:21,23
12:6,9,13
12:20,25
13:4,8,8
13:14,19
13:24 14:4
14:10,18
14:25 15:6
15:10,15
15:24 16:4
16:8,12,14
16:22 17:3
17:9,13,19
17:23 18:3
18:6,10,14
18:20,24
19:4,8,17
19:19,24
20:4,22
21:3,7,11
21:16,23
22:4,7,16
22:20,20
22:25 23:5
23:12,14
23:18,24
25:1,21
26:15 27:2
27:2,8,18
27:18,25
28:5,9,13
28:15,21
29:3,19
30:3,5,9
30:14,16
30:21,24
31:7,12,17
32:4,9,9
32:19 33:8
33:14,16
34:22 35:4
35:6,13,17
35:25

 

 

37:10,12
37:16,21
37:24 38:3
38:7,10,14
38:18,23
39:5,8,12
40:1,3,8
40:14,24
41:5,10,12
41:17,22
42:2,2,7
42:11,15
43:10,18
43:23 44:2
44:15,19
44:24
45:15,23
46:2,7,12
46:20,20
47:8,20
48:1,6,8
48:13,23
49:2,7,13
49:18 50:2
50:10,13
50:16 51:4
51:8,13,23
52:5,19
53:2,8,14
54:5,19,22
55:2
once 49:20
51:15 52:2
one’s 30:25
31:2
onset 36:11
open 50:9
opens 33:23
33:23,24
order 25:7
31:23
33:22,25
49:25
ordered
24:23,24
original
13:15
outside 24:4
35:2,22
46:5

 

outward
33:24

Overlook
53:7

Pe
P3:1,1 7:1
PA2:8 3:9
page 5:1,3
6:1,3
18:16
52:24,24
pain 32:5
42:21
43:15
44:12
48:15,16
painful
43:14
paper 36:14
36:19
paperwork
29:21
52:17
53:1
Park 26:24
Parkway 2:9
parole 14:2
14:6
paroled
51:16
parti15:
19:16
28:14
29:17
34:18
participate
24:1
particular
23:8 52:4
parties 4:3
56:17
partly 40:21
party 37:9
pass 48:4
passed 49:9
peers 20:18
Pennsylv...
1:3 2:7,9
7:12 56:1

22

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.
 

 

tec Osreerrs Page 624 of 77

 

 

 

 
   

 

Page 7
56:5 19:25 22:2 | putting 35:8 | relative required
perfectly 43:20,25 ee 56:16,18 53:1
8:7,9 PRO 3:3 __Q | relatives resistance
period12:22 | probably quarter 43:1 2i:1 34:23
49:8 14:15,17 43:4 release resisting
person 24:10 19:22 32:7 | quarters 14:14 34:23
photocopied 34:14 41:15 released respond
52:21 43:15 questions 53:20 53:13,15
photocopy 49:15 8:6 49:20 | remark 24:19 | result 44:9
16:2,2 problem quickly 8:20 | remember 8:8 | reviews8:14
photographs 31:24 32:1 | —_—_—_—_--- -. 8:10 10:20 8:23 49:22
25:23 32:21 Rs 14:11,25 RHU 17:22
26:20 45:12 R3:1 7:1 12:2 17:7 18:7 19:1
photos 42:16 | problems readi1o:1 21:24 19:10 22:3
42:17,18 12:15 26:9 25:10 22:5,22
43:9,16 24:11 reading 26:16,19 26:4,6
picked 32:2 26:11 15:16 26:20 28:1] 28:24 30:6
34:3 Procedure real 21:22 28:6,11 30:10 31:4
picking 2:4 really 48:18 | 32:11 42:9
25:12,22 proceeding 49:16 34:14,15 right 10:1,6
pictures 7:4 56:11 reason 23:8 35:21,23 16:11,13
26:23,25 proceedings | recall 8:1 35:24 19:7 20:11
4931 9:24 56:7 13:10 45:10,13 29:25
piece 28:16 | process recatch 25:7 47:3,6,7 31:23,25
36:14,19 54:15 receive 47:14 39:17 43:2
pieces 35:24 | processing 94:11 remembered 43:3,4,7
47:9 54:15 received 45:22 49:24
pinned47:1 | prohibited 93:13 remembering 50:14 51:6
place 45:19 1:24 receiving 45:11 52:8 53:7
46:3 56:15 | pronounced 93:1,16 repeat 8:6 54:21
placed 53:4 39:6 recollec... | repeated ripped 18:16
Plaintiff property 26:11 46:25 rise17:15
1:6 30:1 record 56:11 | rephrase 8:6 | robbing
plays29:17 | provide 8:24 | red 42:22 report17:18 | 20:25
point 30:2 Public2:6 redness 36:4 | 36:25 37:3 | Rodriguez
31:2 32:6 56:4 36:7 45:7 50:24
33:3 36:1 |Pudge39:15 | reference reported room 26:6,14
45:13 pulled 24:3 41:13 56:8 26:17
pointed pulling 28:7 | refuse 21:18 | reporter 2:6 | 42:10
20:20 purple 25:11 | regain34:19) 7:14 8:11 | Roughly
policy 52:12 |pursuant2:4 | 35:11 41:1] 9:1 56:23 13:25
possible push 45:21 regained represen... | ruin54:14
8:20 45:25 34:19 7:13 50:22 |Rules2:4
PRC 28:3,3 pushed 34:8 | regaining reproduc... ee
preliminary | put16:7 40:22 1:24 ae
8:3 17:16 25:4 | related21:5 | requested $3:1 7:1
Present 7:12 | 29:9 30:19] 47:16 50:5 sat 20:9
pressure 31:6 36:11 | relation requesting |saying25:19
36:6 36:18,25 21:25 50:11,20 28:2 32:11
prior 19:25 37:1 30:17 require 54:6 | 34:16

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 
LZ

Page 8

= 5
~LO-UV UU

 

 

38:17
46:10
49:15
53:24
says 16:10
20:13 36:3
36:6,8,8
36:10,10
36:14,20
36:21,21
36:22 45:2
45:4
schizoph...
11:12
SCI-21:1
SCI-Coal
16:5
SCI-Fayette
7:21
SCI-Frac...
16:25
scrape 43:1
SE 3:3
search 19:16
23:16,25
24:1
searched
23:2 42:20
42:21
searching
23:2,6
24:3 27:5
second15:9
secured
29:14,21
29:23
security
30:1
see 8:15
17:24
19:20,22
28:14,16
39:10
46:15,17
47:21 49:4
seeing 25:10
seen 25:3
28:17
31:25
seizure 13:3

25:14,16

seizures
13:5

send 8:13,19
8:19,21
37:2 50:1
50:21,21
51:18,18
52:4,7
53:24, 24
53:25

sending 52:8
53:10

sent 15:22
17:5 29:24
53:6 54:21

sentence
13:15

Sergeant
25:5 26:24
33:18
34:12 35:9
37:7 40:10

sets 30:25

severe 32:23
48:18
sexually
18:12,17
shake 23:15
23:17,21
shaking
25:17
shaped 29:4
30:6
sheet 14:8
shirt 42:22
shoes 40:13
short-term
12:14
shouldn’ t
12:10
shove 29:12
shoved 25:9
29:12 40:5
44:9
show17:11
44:21
50:15
shower 24:21
25:5 29:7

 

29:
30:
31:
33:
33:
35:

10
17 31:3
10,19
11,17
20,22
1 36:15
37:14,19
37:22,25
38:1,2,6
38:11,16
38:22
39:25
40:13,16
40:19
41:19,23
41:24 42:1
showers
24:25 25:2
30:25
showing
43:25 44:5
shows 16:5
29:5
shunned
21:20
sidel7:24
18:5 25:23
26:25
28:25 31:1
34:9 41:24
42:21,24
48:22
similar
12:23,24
Single 26:8
26:13,16
31:3 45:18
47:6
six52:24
Skyler 2:5
56:4,9,22
slightly
34:5 36:4
small 43:5
smoothly
34:1
snack 24:5
24:10,14
24:16,22
27:10

 

 

somewhat
36:9
sort 40:9,19
40:25
soul 26:13
speaking
25:25
specific...
19:10 23:3
spin 34:4
spun 25:5
29:10
33:18
35:11
40:10
Square 3:8
stabilize
11:16
staff 36:22
stage 9:24
10:9
standing
24:4 35:2
40:15
started 8:2
state 36:17
stated24:14
26:1 56:15
states 1:1
16:6 44:22
stating
29:22
station
35:20
steel 33:23
step 25:7
34:3,6
40:16
stepped
40:20
stepping
41:1
stomach
47:18
stop 47:19
48:17
straight
29:5 30:6
41:25 52:8
52:18

34:6

 

53:25 54:9
Strawberry
3:8
streaks 36:4
strip 42:20
42:21
stuff11:2
19:16
25:13,24
26:25 39:9
42:23
48:21
50:19
54:17
suffer 44:8
suffered
44:17 45:1
suit 47:2
superficial
43:6
Superint...
8:14,20,22
supposed
24:16
- 29:20, 23
29:25
52:11 53:5
54:6
sure 25:19
25:20
49:22
51:17,25
53:3
sustained
36:21
swelling
36:4
sworn 7:5
56:12
symptoms
47:13,22
48:15

T

t-shirt
40:12
42:22

take 10:22
20:12 24:6
24:16,23

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 

 
Page 9

 

 

 

24:
27:
32:
37:18
42:16
taken 2:3,5
42:8,18
43:12,16
46:3 49:11
56:14
takes 52:22
talk 39:9
talking 22:1
33:2 35:22
46:6,18
tall 41:13
Tammy 48:7
teams 19:16
23:16
technically
54:1
Technology
2:8
tell 26:7,13
26:18
45:18 49:6
telling
46:10
ten 19:22
25:19
49:16
tendencies
11:10
Tenex 11:8
11:20
term 12:16
testified
7:5 27:4
testify
10:21
56:13
thank 18:4
37:4 54:24
55:1,3
That’d19:7
that’s8:13
8:25 11:22
13:18
14:11
15:13

24 25:6
16,20
25

 

18
22

16:
23:
24:11,14
24:22 25:8
26:9 29:11
30:1 31:6
32:6,24
33:15 34:6
34:20
35:10,11
36:6,17,23
36:23 37:9
39:3,6,16
40:13 41:2
41:3 45:21
46:25 47:1
47:25 48:4
48:5 49:14
50:14,14
50:17 52:6
54:14,23
therapist
18:19
there’s 8:15
9:14,14
28:25 29:2
29:13
33:22
37:22,25
41:25 44:4
45:12
51:14,15
they’ re
12:23
20:20
thigh 26:22
thing11:1
23:23
25:11 45:5
50:4,17
things 8:3
11:4,25
12:2,3
14:20
22:12
25:11 27:3
27:5 45:10
47:10
think 9:11
15:20

16:
28:
33:
36:

10
17
23 36:3
8 39:1
39:6 44:20
44:20 45:6
51:14
54:23
third10:1
37:9,11
thought 45:3
three17:1
41:15 43:1
threw 24:5
24:12 41:3
throat 29:11
34:21
throw 47:17
thyroid11:9
tier 24:6,12
29:9 39:20
tight 25:13
time 9:18
12:22 13:2
14:20 15:1
15:2 18:7
18:8 19:3
24:2 25:3
25:4 26:12
33:10
39:20
42:16,17
46:8 48:11
49:8,9,20
54:25
56:15
timeline
54:15
times 12:3
19:23
today 7:12
8:13 13:22
13:23
54:24
told14:7,8
24:13 33:4
42:18 50:8
Tony 1:5,13
2:3 3:3
4:4 7:3,9

 

 

 

 

56:8 8:4 18:19
tossed 27:9 unit17:25
totally 12:5 23:7 26:2
Township 26:3 28:23

15:3,8,18 29:6

15:23 16:6 | UNITED1:1

17:6 29:24 | unsanitary
transcript 29:15,17

1:24 8:12 update 51:17

8:23 49:21 51:19

56:9,10 updated
transeri... 16:18

8:18 51:22,25
treatment useli1:15

26:6 31:23
trial10:4 usually
trouble 8:4 25:14

32:14 a
truck 32:16 vo
true 56:10 vis:1
truly 49:17 |versus7:9
truth 56:13 victim 20:21

56:13,14 victims 21:1
truthfully 21:5

10:21 Victor 18:1
trying 34:19 | video7:14

39:18 7:16 25:3

40:16 28:12,14

51:14 28:18
turn 33:21 29:13,14
turned 34:5 29:20
two 9:14,14 31:25 38:9

10:1 13:22 43:24 44:4

13:22,23 44:6,6

13:23 50:12,15

14:20 22:5 | videoed

30:25 37:7 48:25

42:25 43:4 | view39:23

43:5 voice 38:9
type 11:13 vsi1:7

35:15

W
Uy wait 14:7
U.S7:10 walk 20:11
umpf 35:9 31:20
unconscious 32:22

25:18 37:14
undersigned | walking 25:3

2:5 25:4 29:6
understa... 29:9 32:15

 

 

 

 

Sargent's Court Reporting Services, Inc.
(814) -536-8909

 

 
 

 

 

wall 25:
41:7,25
want 13:16

9,10

Pls
24:
31:
39:
43:16 53:3
54:20
wanted 21:14
36:25
47:17
wasn’ t27:11
31:15
34:11 35:7
36:2 44:5
44:6 46:9
50:8
way 23:13
25:2 29:6
30:19,23
52:3 56:19
we’1149:22
49:23
we’rel0:6
weasy 47:18
Wednesday
2:9
week 48:16
weeks 44:11
48:17
went 15:9,17
19:2 20:9
29:10
53:16
54:12
what’s9:5
17:24
whatsoever
34:24
Wilson2:6
56:4,9,22
witness 4:4
7:4 56:12
witnessed
25:16
39:14
woke 25:13
won't 53:23
worded 45:2

IS
20
18 37:1
22

worked ?1:1
working 26:4
worry 53:21
worse 43:13
wouldn’ t
33:24
34:20
43:14
44:12
45:13
47:18
48:17
write 52:2
52:17
writing 18:8
18:18
54:16
wrong 36:23
wrote 18:15
22:12
36:13
43:17

xX
X4:1

x

yeah 9:14
10:22
13:25
14:12,17
15:11
16:16
17:17
22:10
30:15 36:3
39:3,15
42:10,17
46:5 47:15
48:11 51:7
91:11,12
51:20,24
52:1

year 16:17
16:20

years13:11
13:22,23
17:1 18:17
32:17

Yep 55:1

 

yesterday
14:3,9

you'1144:13
50:21

you’re7:21
14:13,19
20:14
33:17
52:10
93:18,20

you’ ve 9:2,6
9:6 13:9
25:3

Z

0
01-23-19
56:8

1

10:072:10
11/27/2012
17:5
11:0155:5
1215:20
17:5 48:20
14 48:20
52:22
53:12,15
53:16
54:10
14th 53:13
15 38:17
39:25
15th 3:7
17120 3:9
1852:22
18:5117:17
1954:13
19202:8
19th 56:20

2

2013:11

2013 22:8

201417:16
17:20 19:1
19:3 20:1
21:25

 

 

22:21
201515:
15:22
201616:
17:7
201716:20
20191:14
2:10 56:20
20th 16:17
16:19
231:14 2:10
24th 19:5
25th16:6,10
17:7
28 39:24
28th 15:20
17:8,16,20
19:1,25
21:25
22:21
43:20

18

6,10

3

3:142477
29:15

3:16-CV-...
1:7 7:10

308:17
23:10,11
23:15,22
32:17

4
4853:7

5
5'541:16
554:6

6

7
74:3

 

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 68 of 77

Page 1

 

 

 

nae A
a.m2:10
55:5
ability
10:19,21
20:11
abrasion
36:19
abrasions
45:4
accident
32:24
34:18
accurate
13:17
56:11
action 29:15
56:19
active 9:10
actual 38:9
Adams 37:2
Adderall
13:1
addicted
13:7
address
51:16,21
52:3,4
ADHD 11:22
affect 10:20
10:23,23
12:7,10
agency 1:25
ago 32:17
ain’t20:17
Alls 29:25
altercation
36:21
answer 8:7,8
anyway 54:7
appeal 10:2
appearing
7:15
apply 14:2
appreciate
54:23
approxim...
13:20
16:23,24
18:25

 

30:10
38:15 41:8
areal6:11
48:21
arguing
28:19
argument
27:21 33:2
arm 42:25
43:2,3,3,4
arms 32:2
arrange 8:25
arrangem...
8:22
aside 9:9
assholes
36:12,15
assigned
19:9,10,15
54:8
assistant
8:14,20,22
associated
21:9
attest 56:10
attorney 3:6
4:6 6:3
7:8,20
52:11,12
52:14 55:2
56:17
audio 38:9
authoriz...
1:25
autobiog...
18:9,12,16
automati...
37:18,19
aware 21:6
54:20

B

B17:24 18:2

back 28:25
32:20 36:2
40:6,11
42:19
52:25,25

backwards
25:9 29:12

 

41:4
bad 22:14
24:17
bag 24:5,10
24:14,16
24:22
27:10,13
27:19
balance 25:6
25:7 32:22
34:4,10,19
35:11
40:22,22
41:1
basically
34:7
beginning
2:10 10:9
15:21 47:2
behalf 2:3
believe
14:19 15:1
15:2 34:16
39:3 42:4
43:24
44:16,16
49:19 52:6
better 12:16
44:13
BG9048 39:15
big 22:19
26:19
bipolarness
11:11
bit10:24
12:8 25:6
32:22
33:21 34:1
34:8 47:15
bitch 28:4
32:7 33:5
33:6
BJ7456 39:20
black 25:11
blackouts
12:17
blew 22:13
block 29:4
blood 36:5
Board 28:3

 

 

Bob 18:2
39:19
body 25:17
41:20
48:19,21
book 16:18
bothered
48:18
brands 13:6
Bravol8:5,5
bring 20:10
29:21
brought 28:3
bruise 26:22
43:3
bruised
26:25
42:23 43:2
43:7
bruises
43:20
bruising
44:10
48:19
bruisings
48:20
bubble 30:22
burglaries
20:25
burglary
13:16,18
20:24
businesses
20:25
buzz 26:19

 

_ Cc nee
C3:1,5 7:1
C.01:8
Caleb 3:5
7:12 51:2
call 28:8
34:1 36:18
39:4 53:3
54:7
called 7:4
17:24 28:4
32:7 33:4
33:6,7,12
calling 28:6

 

 

camera 28:22
29:13 37:6
37:8,20,25
38:2,4,8

cameras
28:23,24
28:24

can’t8:24
11:11 16:1
22:11
25:18 26:7
34:13,15
35:21,23
45:10 47:5
47:6,7

cane 31:23

Captain
26:24
48:25

care 20:14
35:1

carried 29:8

carrying
31:14,15

casel:6 7:9
9:9 29:15
29:21 50:8
50:14
53:11

cause 11:24
12:16

caused 34:4
34:9 36:24

cell 23:1,6
24:1,4
27:6 29:22
30:11,18
38:16
39:24
40:20
42:19
44:22

cells 23:2
24:3 38:20

center 29:6
30:15

central 7:14

CERTIFICATE
56:3

certify 56:6

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 69 of 77

 

 

Page 2

56:16 47:13 correcti... | Dated 56:20 16:2 17:11
certifying condition 7:9 31:9 dates 15:17 20:12

1:25 29:17 corrections 16:24 21:15,17
changed 13:6 | conditions 2:8 8:15 DAUPHIN 56: 2 28:14
check 54:2 29:16 9:20,20 day 22:14 29:21
checking confront... 13:10 25:24 31:18

52:16 21:22 correctly 42:23 35:16 44:7
childhood confused 8:1 13:11 43:12,15 50:1

18:17 25:24 33:1 |COs18:15 45:17 difference
chow 20:8 consciou.. 22:15 47:24 35:2

21:13 42:4 23:21 53:13 different
Circuits considered 25:25 56:20 12:24

10:1 52:10 26:12 days 8:17 directions
Civil 2:4 constant couldn’ t 23:10,11 38:5

29:15 11:1 44:11 26:13,18 23:15,22 directly
Clark 48:25 contact 31:20 26:23 39:24
close 32:17 23:20 45:17 49:6 48:20 50:22

38:22 continue counsel 3:10 52:22 56:19
closely 21:9 48:14 56:18 53:12,16 discovery
closes 40:20 | control COUNTY 56:2 53:16 39:22
Coal15:3,7 11:15 couple 8:2 54:11,13 49:25 50:1

15:17,23 copy 8:13,19 17:1 26:23 |DC39:1,16 50:7,9,18

17:6 29:24 8:24 15:18 | courtl1:1 December 50:21
come 14:8 37:1,2 2:6 7:11 15:18,19 discussed

15:19 16:3 49:22 7:13 8:11 15:20,22 47:11

23:16 52:25 9:1 49:25 16:9,15,16 | DISCUSSION

27:14 Corby 1:8 50:23 16:16 17:7 4:3

52:18,22 7:10,13 51:17 52:2 17:8 22:8 distance
coming 36:2 10:15 53:11 22:11 41:6,18

52:15 18:21 19:9 56:23 Defendant District1:1
comment 19:21 20:2 | courts 54:7 1:9 2:3 1:2 7:11

35:20,21 21:4 23:25 | crime 20:21 3:10 7:11 52:14
Commonwe... 24:24 25:8 | current 9:18 | denied 36:20 |DO0C52:12,16

2:7 56:1,5 27:5,11,22 54:15 Depakote 53:4,10
communic... 29:11,18 custody 13:9 13:2 54:2

54:18 31:8 33:5 36:22 Department docketed
complete 33:7 34:20 rf 2228 «9:19 7:10

49:21 37:8 40:4 —_ dD 9:20 13:10 | doctor 24:20
completed 40:6 45:21 |D4:1 7:1 deposed 9: 3 43:14

8:18 45:24 46:8 | damage 32:18 9:6 15:3 44:12
concerned 46:11,17 32:20,24 deposition doing 34:25

22:13 49:9 46:23 47:1 | damn24:21 1:12 2:1 don’t8:6,8
CONCLUDED 49:3 50:22 | date 8:17 55:5 56:7 8:8,9 12:4

55:5 Corby’s 13:20 56:14 12:4 13:6
concussion 45:19 14:14 depression 15:12

36:2,9 correct 9:4 15:12,14 11:10 16:23

44:17,23 13:12,18 16:1 17:11 | DESCRIPTION 17:11

45:1,8,9 14:23 15:4 17:16, 20 5:4 20:14,20

47:12,16 22:23 22:11,22 diaper 40:12 23:22 24:8
concussi... 27:12,23 45:3 53:11 | didn’t15:18 24:11,17

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 70 of 77

 

 

 

 

Page 3
24:21 ended 21:19 extra 32:5 find 39:18 56:16
25:18,20 ends 29:2 34:1,8 fine 8:7,9 a
26:6,9,16 30:11 - ——| 15:13 Go
26:18 28:1 | Enerson 3:5 —_ Fd fire 44:11 G7:1
28:6,10,17 4:6 7:8,13 | face 36:10 first7:5 gate 33:23
29:24 7:20 51:2 facility 8:2 14:21 General 3:6
32:11,25 55:2 16:21 47:6 56:12 getting
34:13,16 entire 37:13 52:9 53:7 firsthand 20:16
35:15,22 41:19 53:25 54:9 39:23 21:19
36:3,17 entrance facing 28:25 | fish 39:2 24:12
43:2,6 41:6 29:1,2 fivel9:6,7 52:20
44:21 45:5 | escort 33:11 40:5,7 25:19 53:18, 20
49:16,17 escorted fact 34:15 41:11,15 give 18:19
49:19 33:17 34:16 floor 3:7 18:19
50:23 escorting 35:14 44:4 25:12,23 24:21
51:15,18 31:9,15 fall 34:20 Florida 52:9 43:14
53:15,21 ESQUIRE 3:5 fari1:25 52:18,20 44:12
53:25 54:9 | estimated 16:18 53:17,25 given 48:9
door 35:2 14:14 22:13 54:10 gives 17:15
40:20 evaluation 38:15 41:7 | follow27:4 giving 32:5
41:18 36:19 49:8 37:23 gol4:9 15:7
doorway events 14:21 | fast31:21 FOLLOWING 22:21
40:19 everybody 32:6,8 7:4 24:20 27:3
41:23 51:22,25 fastly 32:3 FOLLOWS 7:6 31:19
doubt 44:18 54:16 Fayette /:22 | food 24:7 33:20,22
Drive 53:7 everythi... 14:19 27:16,19 33:24,25
duly 7:5 2925 February foot 41:15 39:21
56:12 exact 15:12 14:15,16 footage 41:25
a] 5 14 14:17 50:12,15 49:23 54:9
_..._E 16:24 16:16,17 forcibly goes 32:21
E3:1,1 4:1 22:11 16:19,19 31:16 32:1 44:13
7i1,1 42:19 19:3,5 foregoing 52:20 54:9
E-N-E-R- 43:15 53:20 56:7,14 54:10
51:3 EXAMINATION 56:20 forget 12:3 going 8:12
earlier 37:5 4:5 7:18 feet 37:23 forms 44:21 21:18
easy 12:4 examined 38:17 forward25:7 28:10
eat 20:9 46:4 39:25 41:9 29:1 40:21 33:11 34:5
21:17 24:8 | excuse 44:14 41:11 40:21 41:1 34:24 38:6
24:15 exempt 53:6 fell 36:11 found 22:14 good 14:8,11
either 37:6 |exercise 36:15 four 9:11,14 15:19 16:3
37:7 44:13,14 felt 42:21 9:15 28:24 | gotten 24:7
employee EXHIBIT 5:1 47:16,18 41:8,11,15 53:12
56:17,18 exist 43:25 |Ferret 39:19 |Frackville | gouges 43:5
employees exists 29:13 | figured 14:22 15:7 | government
9:21 expected 49:15 21:2 54:4
encounter 14:13 filel0:11 front18:16 | grabbed 25:8
20:8 21:13 | explain 16:17 37:1 29:1 30:23 29:11
22:6 33:19 50:23 52:1 52:24,25 34:20 40:5
encounters explicit filedi5:1 frontal 36:5 41:2,3
20:2 18:13,18 filming 29:8 | further grabbing

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 71 of 77

 

 

 

 

 

 

Page 4
33:13 Harrisburg Hope 2:5 IDENTIFIED 46:25
grand13:5 3:9 56:4,9,22 5:4 inside 24:5
granted14:5 |he’s21:9 hopefully ammune 13:7 intentio...
14:6 39:10,15 53:21,23 impair 10:19 34:12,17
green 14:8 head 25:24 housed 17:21 12:4 interested
grind 23:23 26:20 17:22 anch 43:1,1 56:19
guard 26:16 36:12,16 housing inches 43:4 involve
guards 24:4 41:7 42:3 17:25 43:4 10:15
guess 13:6 43:21 44:5 | Huh20:8 incident involved
20:19 44:7 47:13 46:16 50:6 17:14,15 12:22
21:20 24:2 47:18 48:2 | hurt 32:25 17:18 18:21
33:25 36:5 48:3,16 43:6 48:17 21:21 27:1 21:19
39:21 45:1 49:5,10 hurting 28:20 involves
47:16 hear 46:18 47:19 43:22 44:7 14:21
guys 20:19 46:19 48:17 indicate issue 35:15
23:17 heard 45:24 ee] 28 53:10
25:15 46:24 _._ tI. __si| indicated issues 34:25
52:11,13 hearing 8:5 I'd8:5 31:22 37:5 |it’d22:10
53:5 28:3 19:22 27:3 44:16 28:7
—____.__ | hearings 48:19,20 indicates It’1114:17
—_H | 14:9 54:1 25:14 it’s8:7,9
hadn’t24:7 held 29:7 I’118:19,19 | indicating 12:3,14
27:14 help i1:15 8:21 39:20 45:6 13:1,1,2
53:12 34:2 49:21 indirectly 13:11 16:1
half 41:8,11 | helpful 37:4 51:22,25 56:19 23:13
47:5 helping 32:3 52:3 individual 24:10
hall 20:8 helps 11:9 I’m11:8,8,9 | 37:11 28:11
21:13 29:1 | Herring 39:1 15:16 45:14 29:23,24
29:2 39:2 20:24 21:6 | individu... 29:25
hand 29:7 Herring’s 22:13 24:4 23:17 30:23 31:1
37:3 39:21 24:16 individuals 31:3,8
handcuffed | hip 43:7 25:19 37:7 45:11 32:13 34:7
40:11 44:11 26:10 28:2 49:4 34:7 36:13
handheld 48:17,21 28:10 33:1 | influenced 38:4 40:21
28:22 37:6 | hip’s 32:18 33:1 34:16 20:18 41:19
38:4,8 hit25:9 38:17 22:15 49:15 51:2
hands 20:10 26:10,21 39:18 information 51:2 52:20
happened 32:16 49:15 53:24 54:8
14:21 36:12,15 50:22 injuries 4
21:12,24 41:7 42:3 51:14 36:20 44:7 |. J
26:1,4 47:4,10 52:25 44:8 January 1:14
40:17 49:5 53:16,23 injury 36:21 2:10 16:6
happy 8:5 hitting 54:15,17 44:5 45:17 16:10,13
harassing 43:20 I’vel6:20 48:2,3 17:6
23:13 47:13 17:6 25:14 | inmates John 47:2
hard11:25 49:10 32:16 23:13 joke 22:19
12:2 25:3 | holding 37:6 52:21 25:15 July 17:16
25:4,10 38:5 54:11 36:22 17:20 19:1
26:10 28:8 | honestly ibuprofen 39:14 19:25
47:10 28:7 35:1 48:12 46:10,22 21:25

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 

 
 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 72 of 77

 

Page 5
22:21 45:25 27:21 33:3 52:21,23 10:22 11:5
43:20 46:11 47:5 33:6 35:22 52:23 53:1 11:7,9,9
jury 10:4 47:9,11 lifer 39:11 53:11 54:1 11:13,19
justific... 49:9,16,17 39:15 54:8,9,12 11:22 12:1
33:13,15 49:25 51:5 | lamp 32:23 making 22:19 13:3 24:6
cnet nee ne ee anne 52:2,3,7 32:23 mal13:5 24:7, 8,9
— Ks 52:15 line 29:5 mark 43:1 24:17, 23
keep 8:25 53:15 30:6 marked 17:17 27:13,14
11:4,4 54:14,16 list15:16 45:3 27:17,20
51:22 known 26:2 listed17:25 |markings 44:12 48:9
keeping 30:22 46:9 41:16 45:4 medications
32:22 knows 52:21 52:13 marks 26:22 10:19
kind 25:5 little 10:23 43:5,19,25 11:18
32:2 35:20 L 12:7 15:22 |material 12:18,21
36:24 L1:5,13 2:3 25:6 28:16 18:13,18 12:23
knew 26:3, 8 3:3 4:4 32:5,22 Matter 44:4 27:10
45:19 56:8 33:1,18,21 |max13:20 Medline 48:5
knock 25:10 lack 12:16 34:1,4,8 meal 20:13 48:7
knocked Lamont 39:15 35:9 47:15 21:18 meds 24:11
25:17 laughing living 29:16 |meals 20:10 memorable
know 8:5, 6, 8 22:18 lobe 36:5 mean12:4,11 20:1
9:10,25 lawsuit locked1i:4 16:15 memory 10:20
11:8,19 12:22 long 16:23 20:17 10:23 11:5
13:21 14:21 15:2 16:24 21:22 11:24 12:7
14:13,14 17:15 18:25 22:11 12:12,14
15:25 16:9 | lawsuits 20:12,12 23:20 45:12,13
17:11 9:10,25 20:15 34:14 messed 32:18
19:10,21 10:14 48:14 36:24 39:6 |middlel:2
21:9 23:3 | lawyers long-term 41:23 7:11 30:12
23:9,22 54:17 12:12 44:10 midway 29:2
25:12,18 lead 37:19 longer 54:11 | 45:11 30:13 31:2
25:20,20 Lee 7:9 looking 48:18 49:1 |mild45:1
26:2,6,9 left 34:8 35:23 49:16 mind 26:19
26:11,17 36:5 41:24 | looks 17:15 52:13 53:5 36:1
28:17 42:1,25 lose 34:4,9 53:15 mine 21:6
29:13,24 43:2 loss 11:24 54:17 minutes
29:25 30:1 | leg 31:25 lost 25:6 Mechanic... 25:19 42:4
31:24 32:2 32:1,20,23 42:4 2:9 7:15 49:16
32:5,7 legal 52:10 |1lot11:2 medical miscella..
33:2 34:12 53:1,11 26:11 24:10,16 19:13,14
34:13,15 54:1,8 44:10 24:22 26:5 19:15,18
34:25 length 41:19 47:17 36:14,25 misconduct
35:14,15 letter 8:21 loud 45:20 37:3 42:9 18:22
35:20,23 51:18 52:2 |LT24:13 42:10,13 month 22:1
36:3 38:15 | letting a 44:21 45:7 |months 13:22
38:19,24 54:16 —  M_'| «46:4,5 13:23 17:2
39:9,10 lie 28:10 Mack 32:16 47:21 49:5 19:6,7
40:9 43:2 Lieutenant mad 35:7 49:11 22:5
43:6 44:4 21:19,20 mail 52:7,10 50:18 moods 11:16
44:5 45:9 24:13,24 52:15,18 medication moving 10:4

 

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 73 of 77

 

 

 

 

 

 

 

 

 

Page 6
32:6,8 56:4 okay 7:23,25 37:10,12 outward
muscles notes 11:2 9:8,12,16 37:16,21 33:24
25:12 notice 8:18 9:23 10:3 37:24 38:3 | Overlook
Mutschler numb 32:21 10:5,7,10 38:7,10,14 53:7
1:5,13 2:3 | number 5:4 10:13,17 38:18, 23 a
3:3 4:4 39:1,16,20 10:25 11:3 39:5,8,12 | _ P .
7:3,9,15 39:21,22 11:6,14,17 40:1,3,8 P3:1,1 7:1
8:1 9:2 52:12,17 11:21,23 40:14,24 PA2:8 3:9
10:18 53:4 54:3 12:6,9,13 41:5,10,12 | page5:1,3
41:14 56:8 54:7 12:20,25 41:17,22 6:1,3
—_| nurse 26:8 13:4,8,8 42:2,2,7 18:16
NL 36:13,13 13:14,19 42:11,15 52:24,24
N3:1 4:1 36:19 48:5 13:24 14:4 43:10,18 pain 32:5
Til 48:7 14:10,18 43:23 44:2 42:21
name 11:11 nurse’s 14:25 15:6 44:15,19 43:15
11:19 35:19 15:10,15 44:24 44:12
25:25 nurses 26:7 15:24 16:4 45:15,23 48:15,16
38:25,25 | 16:8,12,14 46:2,7,12 |painful
45:18,19 _ 0 16:22 17:3 | 46:20,20 43:14
45:22 46:9 |O7:1 17:9,13,19 47:8,20 paper 36:14
46:23,24 OBJECTION 17:23 18:3 48:1,6,8 36:19
46:25 47:1 6:1 18:6,10,14 48:13,23 paperwork
50:24 51:9 | obviously 18:20,24 49:2,7,13 29:21
53:4 8:12 9:2 19:4,8,17 49:18 50:2 52:17
names 26:7, 8 51:16 19:19,24 50:10,13 53:12
45:11 OFFERED 5:6 20:4,22 50:16 51:4 | Park 26:24
near 30:11 office 3:6 21:3,7,11 51:8,13,23 | Parkway 2:9
34:17 7:14 26:1 21:16,23 52:5,19 parole 14:2
nearest officer 7:10 22:4,7,16 53:2,8,14 14:6
38:16 26:3 31:9 22:20,20 54:5,19,22 | paroled
neck 25:9 45:19,21 22:25 23:5 55:2 91:16
33:13 45:24 23:12,14 once 49:20 part15:22
need 16:24 46:18,24 23:18,24 51:15 52:2 19:16
24:14,17 47:1 25:1,21 one’s 30:25 28:14
24:22 officer's 26:15 27:2 31:2 29:17
50:17 45:18 27:2,8,18 onset 36:11 34:18
52:16 officers 27:18,25 open 50:9 participate
53:23 26:3 27:9 28:5,9,13 opens 33:23 24:1
needed 35:10 47:5 28:15,21 33:23,24 particular
nerve 32:18 offices 2:7 29:3,19 order 25:7 23:8 52:4
32:20 official 30:3,5,9 31:23 parties 4:3
never 22:12 54:4 30:14,16 33:22,25 56:17
45:19 46:9 |}oeh14:6,10 30:21,24 49:25 partly 40:21
new 51:16 15:15 18:3 31:7,12,17 | ordered party 37:9
52:3 18:11 32:4,9,9 24:23,24 pass 48:4
night 24:6 27:15,15 32:19 33:8 | original passed 49:9
26:5 47:7 33:8 44:13 33:14,16 13:15 peers 20:18
normal 47:23 44:18 51:4 34:22 35:4 | outside 24:4 | Pennsylv...
47:25 48:3} 51:15,22 35:6,13,17 | 35:2,22 1:3 2:7,9
Notary 2:6 52:7 53:23 35:25 46:5 7:12 56:1
Sargent's Court Reporting Services, Inc.

(814) -536-8909

 

 
 

 

 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 74 of 77
Page 7
56:5 19:25 22:2 | putting 35:8 | relative required
perfectly 43:20,25 ee 56:16,18 53:1
8:7,9 PRO 3:3 __ Qi relatives resistance
period 12:22 | probably quarter 43:1 21:1 34:23
49:8 14:15,17 43:4 release resisting
person 24:10 19:22 32:7 | quarters 14:14 34:23
photocopied 34:14 41:15 released respond
52:21 43:15 questions 53:20 53:13,15
photocopy 49:15 8:6 49:20 | remark 24:19 | result 44:9
16:2,2 problem quickly 8:20 | remember 8:8 | review8:14
photographs 31:24 32:1 | —————-- 8:10 10:20 8:23 49:22
25:23 32:21 — Rs 11:11,25 =| RHU17:22
26:20 45:12 R3:1 7:1 12:2 17:7 18:7 19:1
photos 42:16 | problems read 16:1 21:24 19:10 22:3
42:17,18 12:15 96:9 25:10 22:5,22
43:9,16 24:11 reading 26:16,19 26:4,6
picked 32:2 26:11 15:16 26:20 28:1 28:24 30:6
34:3 Procedure real 21:22 28:6,11 30:10 31:4
picking 2:4 really 48:18 32:11 42:9
25:12,22 proceeding 49:16 34:14,15 right 10:1,6
pictures 7:4 56:11 reason 23:8 35:21,23 16:11,13
26:23,25 proceedings | recall8:1 35:24 19:7 20:11
49:1 9:24 56:7 13:10 45:10,13 29:25
piece 28:16 | process recatch 25:7 47:3,6,7 31:23,25
36:14,19 54:15 receive 47:14 39:17 43:2
pieces 35:24 | processing 94:11 remembered 43:3,4,7
47:9 54:15 received 45:22 49:24
pinned47:1 | prohibited 93:13 remembering 50:14 51:6
place 45:19 1:24 receiving 45:11 52:8 53:7
46:3 56:15 | pronounced 93:1,16 repeat 8:6 54:21
placed 53:4 39:6 recollec... | repeated ripped 18:16
Plaintiff property 26:11 46:25 rise17:15
1:6 30:1 record 56:11 | rephrase 8:6 | robbing
plays29:17 | provide 8:24 | red42:22 report17:18 20:25
point 30:2 Public 2:6 redness 36:4 36:25 37:3 | Rodriguez
31:2 32:6 56:4 36:7 45:7 50:24
33:3 36:1 Pudge 39:15 reference reported room26:6,14
45:13 pulled 24:3 41:13 56:8 26:17
pointed pulling 28:7 | refuse21:18 | reporter2:6 | 42:10
20:20 purple 25:11 | regain34:19 |] 7:14 8:11 | Roughly
policy 52:12 | pursuant 2:4 35:11 41:1 9:1 56:23 13:25
possible push 45:21 regained represen... | ruin54:14
8:20 45:25 34:19 7:13 50:22 |Rules2:4
PRC 28:3,3 pushed 34:8 | regaining reproduc... |
preliminary | put16:7 40:22 1:24 a
8:3 17:16 25:4 | related21:5 | requested §3:1 7:1
Present 7:12 29:9 30:19 47:16 50:5 sat 20:9
pressure 31:6 36:11 | relation requesting | saying25:19
36:6 36:18,25 21:25 50:11,20 28:2 32:11
prior 19:25 37:1 30:17 require 54:6 34:16

 

 

 

 

 

 

 

Sargent's Court Reporting Services, Inc.

(814) -536-8909
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 75 of 77

 

 

 

Page 8
38:17 25:14,16 29:10 somewhat 53:25 54:9
46:10 seizures 30:17 31:3 36:9 Strawberry
49:15 13:5 31:10,19 sort 40:9,19 3:8
53:24 send8:13,19 33:11,17 40:25 streaks 36:4
says 16:10 8:19,21 33:20,22 soul 26:13 strip 42:20
20:13 36:3 37:2 50:1 35:1 36:15 | speaking 42:21
36:6,8,8 50:21,21 37:14,19 25:25 stuff11:2
36:10,10 51:18,18 37:22,25 specific... 19:16
36:14,20 52:4,7 38:1,2,6 19:10 23:3 25:13,24
36:21,21 53:24,24 38:11,16 spin 34:4 26:25 39:9
36:22 45:2 53:25 38:22 spun 25:5 42:23
45:4 sending 52:8 39:25 29:10 48:21
schizoph... 53:10 40:13,16 33:18 34:6 50:19
11:12 sent 15:22 40:19 35:11 54:17
SCI-21:1 17:5 29:24 41:19,23 40:10 suffer 44:8
SCI-Coal 53:6 54:21 41:24 42:1 | Square 3:8 suffered
16:5 sentence showers stabilize 44:17 45:1
SCI-Fayette 13:15 24:25 25:2 11:16 suit47:2
7:21 Sergeant 30:25 staff 36:22 superficial
SCI-Frac... 25:5 26:24 | showing stage 9:24 43:6
16:25 33:18 43:25 44:5 10:9 Superint...
scrape 43:1 34:12 35:9 | shows 16:5 standing 8:14,20,22
SE 3:3 37:7 40:10 29:5 24:4 35:2 supposed
search 19:16 | sets 30:25 shunned 40:15 24:16
23:16,25 severe 32:23 21:20 started 8:2 29:20,23
24:1 48:18 side 17:24 state 36:17 29:25
searched sexually 18:5 25:23 | stated 24:14 52:11 53:5
23:2 42:20 18:12,17 26:25 26:1 56:15 54:6
42:21 shake 23:15 28:25 31:1 | states1:1 sure 25:19
searching 23:17,21 34:9 41:24 16:6 44:22 25:20
23:2,6 shaking 42:21,24 stating 49:22
24:3 27:5 25:17 48:22 29:22 51:17,25
second 15:9 shaped 29:4 similar station 53:3
secured 30:6 12:23,24 35:20 sustained
29:14,21 sheet 14:8 Single 26:8 steel 33:23 36:21
29:23 shirt 42:22 26:13,16 step 25:7 swelling
security shoes 40:13 31:3 45:18 34:3,6 36:4
30:1 short-term 47:6 40:16 sworn 7:5
see 8:15 12:14 $ix52:24 stepped 56:12
17:24 shouldn’t Skyler 2:5 40:20 symptoms
19:20,22 12:10 56:4,9,22 stepping 47:13,22
28:14,16 shove 29:12 slightly 41:1 48:15
39:10 shoved 25:9 34:5 36:4 stomach ee
46:15,17 29:12 40:5 | smal143:5 47:18 - TL
47:21 49:4 44:9 smoothly stop 47:19 t-shirt
seeing 25:10 | show17:11 34:1 48:17 40:12
seen 25:3 44:21 snack 24:5 straight 42:22
28:17 50:15 24:10,14 29:5 30:6 take 10:22
31:25 shower 24:21 24:16, 22 41:25 52:8 20:12 24:6
seizure 13:3 25:5 29:7 27:10 52:18 24:16,23

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

Inc.

 

 
 

Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 76 of 77

 

 

 

Page 9
24:24 25:6 16:18 16:10 56:8 8:4 18:19
27:16,20 23:22 28:17 tossed 27:9 unit17:25
32:25 24:11,14 33:23 36:3 | totally12:5 23:7 26:2
37:18 24:22 25:8 36:8 39:1 Township 26:3 28:23
42:16 26:9 29:11 39:6 44:20 15:3,8,18 29:6
taken 2:3,5 30:1 31:6 44:20 45:6 15:23 16:6 | UNITED1:1
42:8,18 32:6,24 51:14 17:6 29:24 | unsanitary
43:12,16 33:15 34:6 54:23 transcript 29:15,17
46:3 49:11 34:20 third 10:1 1:24 8:12 update 51:17
56:14 35:10,11 37:9,11 8:23 49:21 51:19
takes 52:22 36:6,17,23 | thought 45:3 56:9,10 updated
talk 39:9 36:23 37:9 | three17:1 transcri... 16:18
talking 22:1 39:3,6,16 41:15 43:1 8:18 51:22,25
33:2 35:22 40:13 41:2 | threw24:5 treatment usei1:15
46:6,18 41:3 45:21 24:12 41:3 26:6 31:23
tall 41:13 46:25 47:1 | throat29:11 | trial10:4 usually
Tammy 48:7 47:25 48:4 34:21 trouble 8: 4 25:14
teams 19:16 48:5 49:14 | throw47:17 32:14 a
23:16 50:14,14 thyroidi11:9 | truck 32:16 Vv.
technically 50:17 52:6 | tier 24:6,12 | true 56:10 viés:1
54:1 54:14,23 29:9 39:20 | truly49:17 | versus7:9
Technology therapist tight 25:13 truth 56:13 | victim20:21
2:8 18:19 time 9:18 56:13,14 victims 21:1
tell 26:7,13 | there’s8:15 12:22 13:2 | truthfully 21:5
26:18 9:14,14 14:20 15:1 10:21 Victor18:1
45:18 49:6 28:25 29:2 15:2 18:7 trying 34:19 | video 7:14
telling 29:13 18:8 19:3 39:18 7:16 25:3
46:10 33:22 24:2 25:3 40:16 28:12,14
ten 19:22 37:22,25 25:4 26:12 51:14 28:18
29:19 41:25 44:4 33:10 turn 33:21 29:13,14
49:16 45:12 39:20 turned 34:5 29:20
tendencies 51:14,15 42:16,17 two 9:14,14 31:25 38:9
11:10 they’ re 46:8 48:11 10:1 13:22 43:24 44:4
Tenex 11:8 12:23 49:8,9,20 13:22,23 44:6,6
11:20 20:20 54:25 13:23 50:12,15
term12:16 thigh 26:22 56:15 14:20 22:5 | videoed
testified thing11:1 timeline 30:25 37:7 48:25
7:5 27:4 23:23 54:15 42:25 43:4 | view39:23
testify 25:11 45:5 | times 12:3 43:5 voice 38:9
10:21 50:4,17 19:23 typei11:13 vsi:7
56:13 things 8:3 today 7:12 35:15 — ——_—_
thank 18:4 11:4,25 8:13 13:22 W
37:4 54:24] 12:2,3 13:23 Uv waitl14:7
55:1,3 14:20 54:24 U.S7:10 walk 20:11
That’d19:7 22:12 to1ld14:7,8 umpf 35:9 31:20
that’s 8:13 25:11 27:3 24:13 33:4 | unconscious 32:22
8:25 11:22 27:5 45:10 42:18 50:8 25:18 37:14
13:18 47:10 Tony 1:5,13 |undersigned | walking 25:3
14:11 think 9:11 2:3 3:3 2:5 25:4 29:6
15:13 15:20 4:4 7:3,9 |understa... 29:9 32:15

 

 

 

 

 

 

Sargent's Court Reporting Services,
(814) -536-8909

inc.

 
Case 3:16-cv-00327-MWB-MA Document 63-1 Filed 09/06/19 Page 77 of 77

 

 

 

 

 

 

 

Page 10
wall 25:9,10 | worked 21:1 yesterday 22:21
41:7,25 working 26:4 14:3,9 2015 15:18
want 13:16 worry 53:21 you’11 44:13 15:22
21:15 worse 43:13 50:21 201616:6,10
24:20 wouldn’ t you’/re7:21 17:7
31:18 37:1 33:24 14:13,19 2017 16:20
39:22 34:20 20:14 20191:14
43:16 53:3 43:14 33:17 2:10 56:20
54:20 44:12 52:10 20th16:17
wanted 21:14 45:13 53:18,20 16:19
36:25 47:18 you’ve 9:2,6 |/231:14 2:10
47:17 48:17 9:6 13:9 24th19:5
wasn’t27:11 | write52:2 25:3 25th 16:6,10
31:15 52:17 17:7
34:11 35:7 | writing 18:8 & 28 39:24
36:2 44:5 18:18 28th 15:20
44:6 46:9 54:16 0 17:8,16, 20
50:8 wrong 36:23 | 01-23-19 19:1,25
way 23:13 wrote 18:15 56:8 21:25
25:2 29:6 22:12 22:21
30:19, 23 36:13 1 43:20
52:3 56:19 | 43:17 10:072:10
we’1149:22 11/27/2012 3
49:23 x 17:5 3:142477
we’ rel10:6 X4:] 11:0155:5 29-15
weasy 47:18 12:15:20 3:16-CV-...
Wednesday xX 17:5 48:20 1:7 7:10
2:9 yeah 9:14 14 48:20 3208:17
week 48:16 10:22 52:22 23:10,11
weeks 44:11 13:25 93:12,15 23:15,22
48:17 14:12,17 53:16 32-17
went 15:9,17 15:11 54:10
19:2 20:9 16:16 14th 53:13 4
29:10 17:17 1538:17 48 53:7
53:16 22:10 39:25
54:12 30:15 36:3 |15th3:7 5
what’s9:5 39:3,15 17120 3:9 5’541:16
17:24 42:10,17 18 52:22 554:6
whatsoever 46:5 47:15 |18:5117:17
34:24 48:11 51:7 |1954:13 6
Wilson2:6 S1l:11,12 19202:8
56:4,9,22 51:20,24 19th 56:20 7
witness 4:4 52:1 74:3
7:4 56:12 |yearl6:17 2
witnessed 16:20 2013:11 2
25:16 years13:11 | 201322:8 84:6
39:14 13:22,23 201417:16
woke 25:13 17:1 18:17 17:20 19:1
won’t53:23 32:17 19:3 20:1
worded 45:2 | Yep5o5:1 21:25
Sargent's Court Reporting Services, Inc.

(814) -536-8909

 

 
